    



EXHIBIT 10.70

PORTIONS OF THIS EXHIBIT 10.70 MARKED BY AN *** HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



CONFIDENTIAL — NEITHER THIS DOCUMENT, ITS TERMS OR PROVISIONS OR THE
RELATIONSHIP CONTEMPLATED THEREIN IS TO BE DISCUSSED OR USED WITHOUT THE CONSENT
OF CALVIN KLEIN, INC. OR WF OVERSEAS FASHION C.V. A DRAFT DOES NOT CONSTITUTE AN
OBLIGATION OF THE PARTIES. NO BINDING AGREEMENT WILL RESULT UNLESS A DEFINITIVE
WRITTEN AGREEMENT IS EXECUTED AND DELIVERED BY THE PARTIES. THERE IS NO
OBLIGATION TO EXECUTE ANY SUCH AGREEMENT.

LICENSE AGREEMENT

BETWEEN

CALVIN KLEIN, INC.

AND

CK JEANSWEAR EUROPE S.P.A.
CK JEANSWEAR ASIA LIMITED

AND

WF OVERSEAS FASHION C.V.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



TABLE OF CONTENTS

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] ARTICLE I. GRANT 1.1  License [spacer.gif]       1.1.1  Exclusion
of Retail Sales [spacer.gif]       1.1.2  Right to Manufacture [spacer.gif]    
  1.2  Reservation [spacer.gif]       1.2.1  Retail Stores; Company-Controlled
Stores [spacer.gif]       1.2.2  E-Commerce/Promotional Goods [spacer.gif]      
1.2.3  Third Party Licensees [spacer.gif]       1.3  Limitations [spacer.gif]  
    1.4  Definitional Disputes [spacer.gif]       1.5  Exploitation of the
License [spacer.gif]       1.5.1  Best Efforts [spacer.gif]      
1.5.2  Non-Competition [spacer.gif]       1.6  Showrooms; In-Store Shops; Trade
Shows [spacer.gif]       1.6.1  Showrooms [spacer.gif]       1.6.2  In-Store
Shops [spacer.gif]       1.6.3  Trade Shows [spacer.gif]       1.6.4  Visual
Design Personnel [spacer.gif]       ARTICLE II. LICENSE PERIOD 2.1  License
Period [spacer.gif]       ARTICLE III. SALES 3.1  Sales/Marketing and Production
Plans [spacer.gif]       3.2  Deliberately Omitted [spacer.gif]       3.3  Sales
to CKI and its Employees [spacer.gif]       ARTICLE IV. LICENSE FEES
4.1  Requirement of Fees [spacer.gif]       4.1.1  Percentage Fees [spacer.gif]
      4.1.2  Gross and Net Sales [spacer.gif]       4.1.3  Minimum Guaranteed
Fees [spacer.gif]       4.1.4  Allocation of Minimum Guaranteed Fees and
Percentage Fees [spacer.gif]       4.2  Statements [spacer.gif]       4.3  Books
and Records [spacer.gif]       4.4  Underpayments [spacer.gif]       4.5  Manner
of Payment [spacer.gif]       4.6  Interest on Late Payment [spacer.gif]      
4.7  No Set-Off [spacer.gif]       4.8  Taxes [spacer.gif]       4.9  Financial
Statements [spacer.gif]       4.10  Financial Covenants [spacer.gif]      
ARTICLE V. ADVERTISING AND PROMOTION 5.1  Advertising [spacer.gif]      
5.1.1  Initial Support/Reimbursement [spacer.gif]       5.1.2   Advertising
Obligation [spacer.gif]       5.1.3  CRK Fee [spacer.gif]      
5.1.4  Co-operative Advertising and Public Relations [spacer.gif]      
[spacer.gif]


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 5.2  ‘Usage’ [spacer.gif]       5.3  Approval of Materials,
Activities [spacer.gif]       5.4  Samples [spacer.gif]       ARTICLE VI.
QUALITY AND STANDARDS 6.1  Distinctiveness and Quality of the Licensed Mark
[spacer.gif]       6.1.1  Consistency with Other Products [spacer.gif]      
6.2  Design [spacer.gif]       6.2.1  Time and Action Calendar [spacer.gif]    
  6.2.2  Themes [spacer.gif]       6.2.3  Design Concepts [spacer.gif]      
6.2.4  Certain Other Approvals [spacer.gif]       6.2.5  CKI Designs
[spacer.gif]       6.2.6  Prototypes [spacer.gif]       6.2.7  Final Approval
and Sales [spacer.gif]       6.3  Manufacture of Licensed Products by Third
Parties [spacer.gif]       6.4  Non-Conforming Products [spacer.gif]      
6.5  Approvals [spacer.gif]       6.6  Marketing, Labeling, Packaging,
Promotions, Business Materials [spacer.gif]       6.7  Inspection of Facilities
[spacer.gif]       6.8  Samples and Artwork [spacer.gif]       6.9  Know-how
[spacer.gif]       6.10  Meetings [spacer.gif]       6.11  Design Direction
[spacer.gif]       6.12  Design Rights [spacer.gif]       6.13  Shops, Stores,
Retail Outlets [spacer.gif]       6.14  Disposal of Seconds and Close-Outs
[spacer.gif]       6.14.1  Seconds [spacer.gif]       6.14.2  Close-Outs
[spacer.gif]       6.15  Standards of Conduct [spacer.gif]      
6.15.1    Standards [spacer.gif]       6.15.2    Audit Requirement [spacer.gif]
      6.15.3    Approval [spacer.gif]       6.15.4    Use of Facility
[spacer.gif]       6.16  Personnel [spacer.gif]       ARTICLE VII. THE LICENSED
MARK 7.1  Rights to the Licensed Mark. [spacer.gif]       7.1.1  Ownership of
Licensed Mark [spacer.gif]       7.1.2  No Adverse Actions [spacer.gif]      
7.1.3  Registrations [spacer.gif]       7.1.4  Survival [spacer.gif]      
7.2  Protecting the Licensed Mark. [spacer.gif]       7.3  Use of the Licensed
Mark [spacer.gif]       7.3.1  Compliance with Legal Requirements [spacer.gif]  
    7.3.2  Use with Other Name [spacer.gif]       7.3.3  Execution of Documents
[spacer.gif]       7.4  Ownership of Copyright [spacer.gif]      
7.5  Infringements, Counterfeits and Parallel Imports [spacer.gif]      
[spacer.gif]


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 7.5.1  Infringements [spacer.gif]       7.5.2  Counterfeits and
Parallel Imports [spacer.gif]                                   7.5.2.1    The
Network [spacer.gif]                                   7.5.2.2    Diversion
[spacer.gif]       7.5.3  Criminal Proceedings [spacer.gif]      
7.5.4  Enforcement Activities [spacer.gif]       7.5.5  Nature of Proceedings
[spacer.gif]       7.5.6  Cooperation [spacer.gif]       7.6   Trademark
Security [spacer.gif]       7.6.1  Counterfeit Protection [spacer.gif]      
7.7  Use of Licensed Mark on Invoices, etc. [spacer.gif]       7.8  Monitoring
[spacer.gif]       ARTICLE VIII. TERM AND TERMINATION 8.1  Expiration
[spacer.gif]       8.2  Other Rights Unaffected [spacer.gif]       8.3  Right of
Termination of the License [spacer.gif]       8.4  Termination With Notice and
Right to Cure [spacer.gif]       8.5  Effect of Termination [spacer.gif]      
8.6  Inventory Upon Termination [spacer.gif]       8.7  Freedom to License
[spacer.gif]       8.8  Rights Personal [spacer.gif]       8.9  Trustee in
Bankruptcy [spacer.gif]       8.10  Compensation [spacer.gif]       ARTICLE IX.
INDEMNIFICATION AND INSURANCE 9.1  Indemnification by the Licensee [spacer.gif]
      9.2  Notice of Suit or Claim [spacer.gif]       9.3  Indemnification by
CKI [spacer.gif]       9.4 Insurance [spacer.gif]       9.4.1  Requirement
[spacer.gif]       9.4.2  General Provision [spacer.gif]       9.4.3  Approved
Carrier/Policy Changes [spacer.gif]       9.4.4  Evidence of Coverage
[spacer.gif]       9.4.5  Territory [spacer.gif]       ARTICLE X. COMPLIANCE
WITH LAWS 10.1  Compliance with Laws [spacer.gif]       10.2  Equitable Relief
[spacer.gif]       ARTICLE XI. MISCELLANEOUS [spacer.gif]       11.1  Warranties
and Representations of the Parties [spacer.gif]       11.2  Definitions
[spacer.gif]       11.3  Notices [spacer.gif]       11.4  Assignment
[spacer.gif]       11.5  Sublicense [spacer.gif]       11.6  Assignment by CKI
[spacer.gif]       11.7  No Agency [spacer.gif]       11.8  Suspension of
Obligations [spacer.gif]       11.9  Benefit [spacer.gif]       11.10  Entire
Agreement; Amendment [spacer.gif]       11.11  Non-Waiver [spacer.gif]      
[spacer.gif]


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 11.12  Severability [spacer.gif]       11.13  Headings [spacer.gif]
      11.14  Counterparts [spacer.gif]       11.15  Governing Law [spacer.gif]  
    11.16  Jurisdiction [spacer.gif]       11.17  Non-Solicitation [spacer.gif]
      11.18  Confidentiality [spacer.gif]       11.19  Cross-Termination
[spacer.gif]       11.20  Assignment Within Warnaco Family [spacer.gif]      
[spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] SCHEDULES
[spacer.gif]   [spacer.gif]   SCHEDULE 6.13 [spacer.gif] APPROVED ACCOUNTS
[spacer.gif]   SCHEDULE 6.14 [spacer.gif] APPROVED SECONDS AND CLOSE-OUTS
ACCOUNTS [spacer.gif]   SCHEDULE S [spacer.gif] SHAREHOLDERS [spacer.gif]  
EXHIBITS [spacer.gif]   [spacer.gif]   EXHIBIT T [spacer.gif] TERRITORY
[spacer.gif]   EXHIBIT P [spacer.gif] PRODUCTS [spacer.gif]   EXHIBIT B
[spacer.gif] ROYALTY STATEMENT [spacer.gif]   EXHIBIT D [spacer.gif] THIRD-PARTY
MANUFACTURING AGREEMENT [spacer.gif]   EXHIBIT E [spacer.gif] PRODUCTION
FACILITY EVALUATION FORM [spacer.gif]   [spacer.gif]

SCHEDULE OF CALVIN KLEIN TRADEMARKS CL. 18


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



LICENSE AGREEMENT

LICENSE AGREEMENT, dated as of January 31, 2006, between CALVIN KLEIN, INC.
("CKI"), a New York corporation, and CK JEANSWEAR EUROPE S.P.A., an Italian
corporation ("CKJE"), CK JEANSWEAR ASIA LIMITED, a Hong Kong corporation
(hereinafter individually and collectively the "CKJA", and together with CKJE,
"Licensee") and WF Overseas Fashion C.V., a limited partnership ("commanditaire
vennootschap") organized and existing under the laws of the Netherlands
("Warnaco").

WITNESSETH:

WHEREAS, Licensee desires to obtain from CKI, and CKI is willing to grant to the
Licensee, a license in the Territory (as hereinafter defined), to use the
trademark "CALVIN KLEIN" to be used in the logo form "Calvin Klein Jeans" in the
form designated by CKI from time to time ("Licensed Mark") in connection with
the manufacture, wholesale sale, distribution, advertising and promotion of
certain women's and men's "jeans"-styles, type or "level "small leather
goods/accessories, handbags items , as defined in Exhibit P (the "Products"),
subject to the terms contained in this Agreement. Products bearing the Licensed
Mark are hereinafter referred to as "Licensed Products."

WHEREAS, Warnaco U.S., Inc. a Delaware corporation, is the general partner of WF
Overseas Fashion C.V., and, solely in such capacity, is executing this Agreement
on behalf and for the exclusive risk and benefit of WF Overseas Fashion C.V.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I.    GRANT

1.1    License.    CKI hereby grants to the Licensee an exclusive license (the
"License"), without the right to assign, and the right to sublicense with CKI's
prior written consent exercisable in CKI's sole and absolute discretion (not to
be unreasonably withheld or delayed), and subject to and in accordance with the
terms contained in this Agreement, to use the Licensed Mark, during the License
Period in connection with the manufacture and sale, distribution, advertising,
and promotion in the "Territory," set forth on Exhibit T, of Licensed Products
to approved customers ***

1.1.1    Exclusion of Retail Sales.    The License excludes the sale,
distribution, and promotion of Licensed Products via commerce conducted on, made
available through, or facilitated by *** or upon the prior approval of CKI,
which CKI may withhold in its sole and absolute discretion. The License also
excludes the right to *** only as approved by CKI, and except as permitted as to
such Licensed Products pursuant to other agreements between the parties (and
their affiliates). However, the foregoing does not ***

1.1.2    Right to Manufacture.    The Licensee's right to manufacture in the
Territory and elsewhere in the world is non-exclusive (others may and will have
the right to produce Products within the Territory for export and sale outside
the Territory). Licensee shall have the right to import into the Territory
Licensed Products manufactured outside the Territory; provided, however, that
the Licensee takes reasonable precautions to prevent all labels, tags, packaging
material, business supplies and advertising and promotional materials and all
other forms of identification bearing the Trademark (collectively, "Labels")
from being used otherwise than in connection with the distribution and sale of
Licensed Products within the Territory. The Licensee shall neither export
Licensed Products from the Territory, nor sell Licensed Products to any entity
which it knows, or reasonably should know, intends to export Licensed Products
from the Territory.

1.2    Reservation.    CKI reserves all rights in and to the Licensed Mark
except as specifically granted herein including, without limitation, those
rights set forth in this § 1.2. CKI may exercise any of its rights, or authorize
others to exercise such rights, at any time, in accordance with the terms and
conditions set forth herein.

1.2.1    Retail Stores; Company-Controlled Stores.    CKI reserves the right ***
However, CKI shall, in connection with the sale, distribution and promotion of
Licensed Products through the CKI


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



Stores, purchase Licensed Products from the Licensee, at mutually agreed upon
prices, terms and conditions, provided that Licensee timely produces, ships and
delivers such Licensed Products in quantities as may reasonably be required by
CKI. If (i) Licensee cannot sell or supply any Licensed Products due to a
continuing force majeure event or other event outside of Licensee's reasonable
control (i.e., more than thirty calendar days) or (ii) Licensee fails to timely
deliver for two consecutive quarters a significant portion of the products so
ordered (other than minor shortages), then during the pendency of such force
majeure event or after such failures to deliver, CKI or its Affiliates shall
have the right to manufacture or have manufactured for it by others, and to
sell, distribute and promote Licensed Products through CKI Stores for the next
two years, at which time the provisions hereof shall again apply. CKI shall also
require that any such retail stores in the Territory owned or operated by an
authorized licensee of CKI shall purchase the Licensed Products from Licensee.
The Licensee acknowledges and agrees that *** for purposes of § 4.1.1, § 5.1.2,
and § 5.4 hereunder.

1.2.2    E-Commerce/Promotional Goods.    CKI reserves the right to *** In the
case of E-commerce arrangements covering ***

1.2.3    Third Party Licensees.    CKI may grant third parties the right to
produce Products for distribution and sale outside the Territory. Licensee
agrees to fully co-operate with such third parties, and upon CKI's request,
Licensee will, furnish samples of Licensed Products, provide at cost (without
markup), any patterns, trim samples, samples of garments and other materials,
names of contractors and sources of supply, reasonably necessary to manufacture
Licensed Products as reasonably requested on a timely basis by such licensees,
in accordance with such third parties' reasonable design and production
schedules and subject to appropriate confidentiality undertakings. Licensee will
timely supply CKI's distributors or other third party licensees outside the
Territory, with Licensed Products for distribution in such quantities as CKI may
reasonably request on such credit or other terms as Licensee may impose on its
customers generally, ***

1.3    Limitations.    The Licensee understands and agrees that CKI, and its
other licensees and sublicensees, may manufacture or authorize third parties to
manufacture Licensed Products in the Territory for sale outside of the
Territory, or to manufacture and sell or authorize third parties to manufacture
and sell products of any and all types and descriptions other than the Products
in or outside the Territory. In this regard, the Licensee acknowledges and
agrees that products that bear some similarity of design to the Licensed
Products may be manufactured, distributed or sold in the Territory in connection
with the Licensed Mark by either CKI or a third party authorized to use the
Licensed Mark, and the Licensee further acknowledges and agrees that such
similarity of design will not be deemed a breach of or default under this
Agreement. In addition, no license is granted hereunder for the manufacture,
sale or distribution of the Licensed Products to be used for publicity purposes
(other than publicity of the Licensed Products), in combination sales or as
premiums or giveaways, or to be disposed of under or in connection with similar
methods of merchandising, such rights being specifically reserved for CKI or
otherwise subject to CKI's prior review and approval. Licensee agrees that the
marketing, placement and distribution of Licensed Products in the Territory may
but shall not necessarily be the same as that for Products being sold in the
U.S. or elsewhere in the world by CKI's duly authorized licensee, but shall be
commensurate with the marketing, placement and distribution of Licensed Products
in comparison with other competitive and competitors' jeanswear lines sold both
in the U.S. and the Territory.

1.4    Definitional Disputes.    The Licensee acknowledges that due to the
nature of the marketplace, the definition of Products may change or may not be
amenable to precise delineation. In addition, the Licensee acknowledges that CKI
does have and may hereafter have, other licensees within the Territory. However,
CKI will use its reasonable efforts to *** In the event of any dispute between
the Licensee and any other licensee of CKI in the Territory with respect to
whether particular merchandise is covered by one or the other of their
respective licenses, or there is otherwise a dispute over the definition of
Licensed Products, CKI shall render, based upon its reasonable (but with all due
consideration given to aesthetic and quality factors) good faith judgement,
commercial reasonableness, and a reasonable written determination.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



1.5    Exploitation of the License.

1.5.1    Best Efforts.    At all times during the License Period, the Licensee
shall use its reasonable best efforts to exploit the License throughout each and
every country of the Territory, including, but not limited to: (i) selling what
reasonably constitutes a full line of Products within each seasonal collection
of Licensed Products (each, a "Collection"), subject to seasonal differences,
and a sufficiently representative quantity of each type of Product within each
Collection; (ii) timely developing, producing and offering for sale the Licensed
Products so that they may be sold and shipped to consumers on a timely basis;
(iii) maintaining a sales force sufficient to provide effective distribution
throughout all areas of the Territory; (iv) cooperating with CKI's and any of
its licensees' marketing, merchandising, sales, and anti-counterfeiting programs
as may be applicable, and (v) maintaining necessary financial position to
adequately support the operations and obligations herein.

1.5.2    Non-Competition.     The Licensee shall devote itself and all of its
employees and operations exclusively to the operations of this license and other
"CALVIN KLEIN" operations licensed by CKI. The Licensee's Affiliates shall not
enter into or obtain from any person or entity a license in the Territory for
any of the Products bearing the name of any designer or designer brand (or any
derivative or formative thereof) of *** without the prior written consent of CKI
and except for arrangements and agreements in effect on and as of the Effective
Date of this Agreement. ***

1.6    Showrooms; In-Store Shops; Trade Shows.    

1.6.1    Showrooms.    Licensee shall maintain a separate area within its
existing jeanswear showrooms in Milan, the United Kingdom, Hong Kong (and, if
applicable, Tokyo) and wherever else it maintains jeanswear apparel showrooms.
Such showroom area (s) shall be used for the sole purpose of displaying,
promoting and selling Licensed Products. All such separate areas in the
showrooms shall be subject to the standards of CKI, and shall be designed and
maintained in conformity with the prestige associated with the Licensed Mark.
The plans for each showroom area , including décor, set-up and display (and
material changes thereto), and for any renovations thereto shall be subject to
the reasonable prior written approval of CKI, which approval shall not be
unreasonably withheld or delayed; provided, however, that CKI shall have 10
business days after its receipt of such plans to approve or disapprove such
plans or such longer period as is reasonable under the circumstances. Promptly
after the execution of this Agreement and the bridge apparel agreement , CKI and
the Licensee will mutually agree *** The Licensee may (i) display the Licensed
Mark on showroom doors and office directories and (ii) display the Licensed
Products for sale in other showroom spaces, subject to the prior written
approval of CKI. The parties shall meet upon request to establish a budget for
required or requested renovations to the showrooms.

1.6.2    In-Store Shops.    The Licensee will participate in in-store shop or
fixturing programs, with the Licensee's customers throughout the Territory, and
will spend amounts on in-store décor, refurbishments and fixturing (including
development costs of consultants for design and fixturing prototypes and on
sales personnel or coordinators, sufficient to ensure and the appropriate as may
be applicable to enhance the presentation of Licensed Products within its retail
accounts, including appropriate stocking and merchandise mix, to be developed
with and under the direction of CKI (and outside consultants where required by
CKI for the prototype development). Appropriate budgets for such in-store shop
programs shall be developed, reviewed and agreed upon by the parties. All such
programs shall be designed in conformity with the prestige associated with the
Licensed Mark, and plans for any such shop-in-shop areas shall be subject to the
prior written approval of CKI. In-shop décor, refurbishing and fixturing are
essential to the exploitation of the License Agreement; in addition to other
expenses hereunder (and not considered either a qualified Co-op or Public
Relations expenditure).

1.6.3    Trade Shows.    The Licensee shall display the Licensed Products at a
separate booth space at all tradeshows attended by the Licensee to promote
Products. The design of such booth shall be developed in consultation with CKI's
visual design personnel, as provided in § 1.6.4.

1.6.4    Visual Design Personnel.    The Licensee shall consult with and utilize
CKI's visual design personnel in connection with the design, development and
construction of showrooms, trade show booths,


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



fixturing, signage and any in-store shops or in-store areas for the sale of
Licensed Products within the stores of the Licensee's customers, and shall
provide all funds necessary in connection therewith (including, but not limited
to, reasonable per diem rates for work performed by CKI's visual display
personnel based upon estimated amounts or anticipated expenditures, as provided
or discussed and agreed upon in advance, or based upon agreed-upon-in-advance
budgets), it being understood and agreed that the fabrication, manufacturing,
production or construction of showrooms, trade show booths and fixtures may be
performed by third parties. All such design, development and construction shall
be subject to CKI's ongoing approval. Licensee will arrange for the opening of
shop-in-shops within department stores and specialty stores using appropriate
fixtures and signage, and to maintain seasonal visual display and "set-ups" of
Licensed Products, as approved by Licensor, and to fully stock such
shop-in-shops with an appropriate merchandise mix of Licensed Products, all as
approved by CKI, pursuant to and consistent with Licensee's shop-in-shop
development program. Such in-store development programs shall be financed in a
manner comparable to and commensurate with those of CKI's competitors as to
Licensed Products. CKI may periodically inspect Licensee's showrooms, shows at
trade exhibitions, and such shop-in-shops . Any such inspection will be at CKI's
expense unless CKI determines as a result of such inspection that Licensee's
showrooms, trade exhibition shows or in-store shops or in-store areas have not
been maintained in accordance with CKI's specifications, in which case Licensee
will at its expense promptly make any modifications to design, layout, decor,
visual display or merchandise display formats as CKI may reasonably require and
will bear the costs incurred in connection therewith, including any costs
incurred by CKI in connection with follow-up inspections to determine the
satisfactory completion of such modifications. The Licensee shall also promptly
reimburse CKI for the reasonable costs and expenses of any CKI personnel, such
as visual display, advertising and public relations (other than design), with
respect to services performed by CKI under this § 1.6 or otherwise requested by
the Licensee based upon estimated amounts or anticipated expenditures, as
provided or discussed in advance, and based upon agreed-upon-in-advance budgets.
In addition, the Licensee shall pay or reimburse CKI for reasonable
out-of-pocket expenses incurred by CKI or its representatives, whether for
travel or otherwise, including round-trip business-class airfare or first-class
airfare if provided by CKI's internal travel policies in effect from time to
time, hotel accommodations and food and local transportation, in connection with
this Agreement, such as travel to Italy to review or approve prototypes, based
upon estimated amounts or anticipated expenditures, as provided and discussed in
advance with Licensee, and based upon agreed-upon-in-advance budgets.

ARTICLE II.    LICENSE PERIOD

2.1    License Period.     The license period shall commence effective 1 January
2006, with certain preliminary design and development being initiated prior to 1
January 2006 ("preliminary period"), with the Spring 2006 season being
anticipated to be the first season for which Licensed Products will be offered
for sale (and the parties may initiate preliminary design and other development
in contemplation thereof in order to be able to offer for sale such Spring 2006
season, but if the time for development, presentation, production, marketing and
showroom is deemed by the parties to be not sufficient to timely and
appropriately launch such Collection, the initial season shall be Fall 2006 (or
Pre-Fall 2006). The term shall end forty (40) years from the closing of the
Transaction described and defined in the Heads of Agreement dated 29 September
2005 between, inter alia, CKI and Warnaco Inc. , (not to be later than 31
December 2006), on 31 December 2046, unless sooner terminated as herein
provided. The first period commencing 1 January 2006 and ending on 31 December
2006, including the preliminary period, and each 12-month period commencing on 1
January thereafter during the License Period are each referred to herein as an
"Annual Period." Notwithstanding the foregoing, the Licensee shall not commence
offering Licensed Products for the Spring 2006 season unless and until CKI
determines in its good-faith judgement (including aesthetic and creative
considerations) that all elements necessary for a successful launch, including,
without limitation, product design, development and production, marketing
strategy, advertising materials and placement, and if applicable, launch events,
have been satisfied. The term of this Agreement may sometimes be referred to as
the "License Period" or "Term."


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



The Minimum Net Sales Thresholds for each Annual Period are as indicated below:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Annual
Period [spacer.gif] Year [spacer.gif] Minimum Net Sales*
Thresholds   [spacer.gif]   [spacer.gif] *** [spacer.gif] *** [spacer.gif] ***
*** [spacer.gif] *** [spacer.gif] *** [spacer.gif] *** [spacer.gif] *** ***
[spacer.gif] *** [spacer.gif] *** [spacer.gif] *** [spacer.gif] *** ***
[spacer.gif] *** [spacer.gif] *** [spacer.gif] *** [spacer.gif] *** ***
[spacer.gif] *** [spacer.gif] *** [spacer.gif] *** [spacer.gif] *** ***
[spacer.gif] *** [spacer.gif] *** [spacer.gif] *** [spacer.gif] *** ***
[spacer.gif] *** [spacer.gif] *** [spacer.gif] *** [spacer.gif] *** ***
[spacer.gif] *** [spacer.gif] *** [spacer.gif] *** [spacer.gif] *** ***
[spacer.gif] *** [spacer.gif] *** [spacer.gif] *** [spacer.gif] *** ***
[spacer.gif] *** [spacer.gif] *** [spacer.gif] *** [spacer.gif] *** ***
[spacer.gif] *** [spacer.gif] *** [spacer.gif] *** [spacer.gif] *** ***
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   *** [spacer.gif] ***
[spacer.gif] *** [spacer.gif] *** [spacer.gif] *** *** [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]   *** [spacer.gif] *** [spacer.gif]
*** [spacer.gif] *** [spacer.gif] *** *** [spacer.gif]   [spacer.gif]  
[spacer.gif]   [spacer.gif]   *** [spacer.gif] *** [spacer.gif] *** [spacer.gif]
*** [spacer.gif] *** [spacer.gif]

[spacer.gif] [spacer.gif] * For purposes of calculating Net Sales for the
MNST's, ***

If Licensee fails to attain the minimum net sales thresholds ("MNST's") of
Articles during any Annual Period, as set forth above (except as specifically
indicated in the immediately following paragraph), ***

Notwithstanding the foregoing, if Licensee has *** Expiration or termination of
the License shall not affect any obligation of the Licensee to make payments
hereunder accruing prior to such expiration or termination.

ARTICLE III.    SALES

3.1    Sales/Marketing and Production Plans.     Licensee shall deliver to CKI:
***

3.2    Deliberately Omitted.

3.3    Sales to CKI and its Employees.    The Licensee shall be obligated to
sell Licensed Products to CKI, its Affiliates and its third-party store
licensees, for sale and distribution by (i) CKI and its Affiliates through CKI
Stores, via E-Commerce, or otherwise; or (ii) by its third-party store
licensees, through the stores of such licensees. The Licensee acknowledges and
agrees that such sales of Licensed Products shall be in quantities designated by
CKI, its Affiliates, or reasonably required by its licensees, as the case may
be, and shall be at the ***

ARTICLE IV.    LICENSE FEES

4.1    Requirement of Fees.     All Licensed Products sold by the Licensee or
its Affiliates (including those from which the Licensed Mark may have been
removed, e.g., irregulars) require the payment of Fees by the Licensee to CKI as
set forth in this Article IV, except as otherwise provided in § 4.1.1.
"Affiliates" of any party means all individuals and business entities, whether
corporations, limited liability companies, partnerships, joint ventures or
otherwise, which now or hereafter control, or are controlled, directly or
indirectly, by such party, or are under common control with such party.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



4.1.1    Percentage Fees.     In respect of each Annual Period or portion
thereof during the License Period, the Licensee shall pay CKI Percentage Fees
computed *** as follows:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Annual
Period/Year [spacer.gif] *** [spacer.gif] *** *** [spacer.gif] *** [spacer.gif]
*** *** [spacer.gif] *** [spacer.gif] *** *** [spacer.gif] *** [spacer.gif] ***
*** [spacer.gif] *** [spacer.gif] *** *** [spacer.gif] *** [spacer.gif] ***
[spacer.gif]

[spacer.gif] [spacer.gif] * The rates applicable to *** as defined herein shall
be as noted, provided that in each such case such ***

[spacer.gif] [spacer.gif] For sales directly at ***, as noted in § 1.2.1 or §
1.2.3.

[spacer.gif] [spacer.gif] As noted in § 1.2.1 above, the Percentage Fee shall
be***

[spacer.gif] [spacer.gif] Percentage Fees shall be accounted for and payable ***

4.1.2    Gross and Net Sales.     "Gross Sales" means *** "Net Sales"

4.1.3    Minimum Guaranteed Fees.     In respect of each Annual Period or
portion thereof during the License Period, the Licensee shall pay to CKI the
minimum fees listed below (the "Minimum Guaranteed Fees" or "MGF's") ***

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] Annual
Period/Year [spacer.gif] Minimum
Guaranteed
Fee (MGF)
(US $) [spacer.gif]                [spacer.gif] *** [spacer.gif] ***
[spacer.gif] *** (TBD Separately from Asia) 1 (2006) [spacer.gif] ***
[spacer.gif] *** [spacer.gif]   2 (2007) [spacer.gif] *** [spacer.gif] ***
[spacer.gif]   3 (2008) [spacer.gif] *** [spacer.gif] *** [spacer.gif]   4
(2009) [spacer.gif] *** [spacer.gif] *** [spacer.gif]   5 (2010) [spacer.gif]
*** [spacer.gif] *** [spacer.gif]   6 through 10
(2011 through
2015) [spacer.gif] *** [spacer.gif] *** [spacer.gif] * 11 through 15
(2016 through
2020) [spacer.gif] *** [spacer.gif] *** [spacer.gif] * 16 through 20
(2021 through
2025) [spacer.gif] ** [spacer.gif] ** [spacer.gif] ** 21 through 25
(2026 through
2030) [spacer.gif] ** [spacer.gif] ** [spacer.gif] ** 26 through 30
(2031 through
2035) [spacer.gif] ** [spacer.gif] ** [spacer.gif] ** 31 through 35
(2036 through
2040) [spacer.gif] ** [spacer.gif] ** [spacer.gif] ** 36 through 41
(2041 through
2046) [spacer.gif] ** [spacer.gif] ** [spacer.gif] **   [spacer.gif]  
[spacer.gif]   [spacer.gif]     [spacer.gif] *** [spacer.gif]   [spacer.gif]  
[spacer.gif]


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



4.1.4    Allocation of Minimum Guaranteed Fees and Percentage Fees.     For
purposes of CKI internal allocation, *** of the Minimum Guaranteed Fees and ***
of the Percentage Fees shall be allocated as a royalty for the use of the
Licensed Mark and the remaining *** shall be allocated as "fees" for the design,
including the reviews and approval procedures, and other overall services under
or relating to the Agreement.

4.2    Statements.    Quarterly within each Annual Period 30 days in arrears,
the Licensee shall deliver to CKI *** or in such simplified format as may be
agreed to by the parties, signed by the *** stating that the Licensee is in
compliance with the terms and conditions hereof and setting forth *** Licensee
will use all reasonable efforts to provide Licensor with *** Within 90 days of
the end of each Annual Period, the Licensee shall also deliver to CKI a *** and
in accordance with the provisions hereof. Receipt or acceptance by CKI of any
statement furnished, or of any sums paid by the Licensee, shall not preclude CKI
from questioning their correctness at any time; provided, however, that reports
submitted by the Licensee, shall be binding and conclusive on the Licensee.

4.3    Books and Records.     The Licensee shall, at its sole cost and expense,
maintain complete and accurate books and records (specifically including,
without limitation, the originals or copies of documents supporting entries in
the books of account or electronic records) covering all transactions arising
out of or relating to this Agreement. Such books and records shall be maintained
in accordance with international accounting principles generally accepted in
Italy, and under the laws thereof ("GAAP"). CKI and its duly authorized
representatives shall have the right, upon reasonable prior written notice from
CKI and during normal business hours, once during each Annual Period and for
three years after such Annual Period, to examine and copy said books and records
and all other documents and materials in the possession of and under the control
of the Licensee with respect to all transactions arising out of or relating to
this Agreement (such audits are to be completed within 6 months of commencement,
provided Licensee and its accountants promptly respond fully and completely to
all inquires of CKI, including all books, records, back-up, answers to question
and other reasonable requests, and afford CKI and its representatives entry and
accommodations at all times during such period). Each Annual Period shall be
subject to audit once (and when finalized as provided hereunder, not subject to
additional audits under this Agreement (except CKI's shareholders)). The
exercise by CKI of any right to audit at any time or times or the acceptance by
CKI of any statement or payment shall be without prejudice to any of CKI's
rights or remedies. (Nor will any acceptance of audit results affect or limit
any rights of CKI as a shareholder.) The Licensed Products shall be assigned
style numbers unique from any other products the Licensee may manufacture or
sell. The style number assigned to each Licensed Product shall be identical to
the style number utilized to identify the Licensed Product in all of the
Licensee's books and records. All documents evidencing the sale of Licensed
Products shall state the style number of each such Product. The Licensee shall
not use terms such as "assorted" or "irregular" without a style specification
with respect to the Licensed Products. Once finalized and all disputes resolved,
as provided hereunder and under § 4.4, results shall be binding on both parties
under this Agreement.

4.4    Underpayments.     If, upon any examination of the Licensee's books and
records pursuant to § 4.3, CKI shall discover any Fee underpayment by the
Licensee, the Licensee will make all payments required to be made to correct and
eliminate such underpayment within 10 days of CKI's demand together with
interest thereon. In addition, if said examination reveals a Fee underpayment of
*** or more for any Annual Period, the Licensee will reimburse CKI for the
reasonable out-of-pocket cost of said examination within 10 days of CKI's
demand. In the event Licensee disagrees with any finding underlying CKI's
demands, it shall so notify CKI within 15 business days of demand, with reasons
and specifics as to why. The parties will then promptly meet and fully
co-operate on a continuing, best-efforts basis to present any "counter finding"
or other back-ups and in good faith resolve the same before payment is due.
Notwithstanding the foregoing, if such dispute remains unresolved within 90 days
of Licensee's receipt of CKI's initial demand (unless extended by CKI) despite
and provided CKI has used good faith best efforts to resolve within said time
period, CKI's last demand or final demand as may have been revised during such
post audit meetings or discussions shall apply, and Licensee shall promptly
remit such amounts (and interest).


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



4.5    Manner of Payment.     All payments required by the Licensee hereunder
shall be made to CKI in US $ dollars via wire transfer specifying federal funds
***

The Percentage Fees based upon Net Sales made in a currency other than US $
dollars (and certain other amounts provided for or contemplated under this
Agreement), if applicable, shall be computed on the basis of the conversion rate
of the currency in which the sale or other transaction occurred into US $
dollars in effect, as published in the Wall Street Journal, as of the close of
business on the last business day of the relevant quarterly period during the
Annual Period, and two (2) business days prior to the remittance due date (or
where no remittance "due date" is applicable, the remittance date) for other
applicable amounts. In the event that the Licensee is required to withhold
certain amounts for payment to the appropriate governmental authorities, the
Licensee will supply to CKI the official receipts evidencing payment therefore,
promptly upon receipt (as noted in §4.8).

4.6    Interest on Late Payment.     In addition to any other remedy available
to CKI, if any payment due under this Agreement is delayed for any reason,
including, without limitation, as a result of any Fee underpayment, interest
shall accrue and be payable, to the extent legally enforceable, on such unpaid
principal amounts from and after the date on which the same became due, at the
rate of ***

4.7    No Set-Off.     The obligation of the Licensee to pay Fees hereunder
shall be absolute, notwithstanding any claim which the Licensee may assert
against CKI. The Licensee shall not have the right to set-off, compensate or
make any deduction from such Fee payments for any reason whatsoever.

4.8    Taxes.     The Licensee will bear all taxes, duties and other
governmental charges in the Territory relating to or arising under this
Agreement, including, without limitation, any state or federal income taxes on
the Licensee (except withholding taxes on Fees due CKI and taxes on CKI's
income), any stamp or documentary taxes or duties, turnover, sales or use taxes,
value added taxes, excise taxes, customs or exchange control duties or any other
charges relating to or on any Fee payable by the Licensee to CKI. The Licensee
shall obtain, at its own cost and expense, all licenses, Federal Reserve Bank,
commercial bank or other bank approvals, and any other documentation necessary
for the importation of materials and Products and the transmission of Fees and
all other payments relevant to the Licensee's performance under this Agreement.
If any tax or withholding is imposed on Fees, that is, and to the extent it may
become applicable, when or where payments of Minimum Guaranteed Fees and/or
Percentage Fees are made directly to CKI from any jurisdiction outside the
United States, the Licensee shall compute and pay on behalf of CKI all
withholding taxes which any governmental authority in the Territory may impose
on CKI with respect to the Fees paid by the Licensee to CKI. The amount of such
taxes shall be appropriately deducted from payments, and immediately paid to
such governmental authorities. Such amounts shall not be held in reserve by
Licensee pending later due dates. The Licensee shall obtain and provide
certified proof of the tax payment of the amount withheld, and promptly transmit
it to CKI. In the event such taxes are not paid when due, all resulting
penalties and interest shall be borne by the Licensee.

4.9    Financial Statements.     Licensee shall deliver to CKI,:

(i) within 180 days after the close of each of Licensee's fiscal year's during
or concurrent with an Annual Period, copies of its annual financial reports
(balance sheets, statements of income and cash flow) which may be unaudited (but
if the Licensee otherwise prepares or is otherwise required to prepare, audited
reports, it will so provide them to CKI) prepared in accordance with
International GAAP, reported on by a recognized accounting firm together with
English translation thereof; and

(ii) within 60 days after the close of each calendar quarter copies of its
quarterly financial reports, which will be prepared on a basis consistent with
the annual financial reports.

    Financial Covenants.     Licensee (and its parent Warnaco Inc.) will ***

Licensee will immediately upon the occurrence of any default deliver a
certificate by its Chief Financial Officer setting forth the details of any such
default and action the Licensee is taking or proposed to take with respect
thereto.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



ARTICLE V.    ADVERTISING AND PROMOTION

5.1    Advertising.    

5.1.1    Initial Support/Reimbursement.     Deliberately Omitted.

5.1.2    Advertising Obligation.    For each Annual Period, the Licensee shall
remit to CKI an amount (the "Advertising Obligation" or "Minimum Advertising
Expenditure," a/k/a "MAE") equal to ***

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Annual
Period/Year [spacer.gif] Minimum
Advertising
Expenditure
(US $) *** [spacer.gif] *** *** [spacer.gif] *** *** [spacer.gif] *** ***
[spacer.gif] *** *** [spacer.gif] *** [spacer.gif]

The Licensee shall pay to CKI in respect of the Advertising Obligation for each
Annual Period, no later than *** CKI shall use the Advertising Obligation, in
its sole and absolute discretion, in connection with the advertising, marketing
and promotion of the Licensed Mark and the Licensed Products. Although the final
decision as to the advertising program's form, content and placement must remain
with CKI, CKI agrees to consider Licensee's input and agrees that prior to the
commencement of each campaign season, CKI and CRK will meet and listen to
Licensee's needs and overall strategy, and CKI and CRK will also review CRK's
concepts for the upcoming season with Licensee. (Although CRK will give
reasonable consideration as to Licensee's input, decisions will be in CKI's sole
discretion and based on CKI's subjective aesthetic judgement and other
considerations.) If there are material changes to what CKI, CRK and Licensee
discussed at the beginning of the season by CKI, CRK will apprise Licensee of
the same. ***

5.1.3    CRK Fee.     As the advertising agency heretofore responsible for
advertising campaigns relating to " Calvin Klein" and Licensed Mark activities,
CRK Advertising ("CRK"), a division of CKI, has developed certain expertise
regarding the image of the Licensed Mark. *** Notwithstanding anything to the
contrary in the foregoing, in no event shall CKI require the Licensee to ***

5.1.4    Co-operative Advertising and Public Relations.     *** All Co-operative
Advertising shall be (i) in accordance with the parameters reasonably
promulgated by CKI from time to time, including, without limitation, creative,
as approved by CKI, as well as the Licensed Products presented in such
Co-operative Advertising, and timing and applicable placement (the publication
as well as the particular location within the publication) (sometimes referred
to as a "media plan"), and (ii) subject to CKI's approval as provided in §
5.1.3. The Licensee shall be obligated to notify its accounts of these
requirements and ensure their compliance with such requirements, including
obtaining CKI's approval prior to use. The Licensee shall provide CKI with ***

For purposes of this Agreement "Co-operative Advertising" means advertisements
by or in connection with retail accounts in local publications, such as
newspapers and certain approved retail catalogs (for Calvin Klein Bridge
Stores), if any, which CKI may specifically approve in writing after viewing the
same), and applicable "sharing" of expenses by such retail account with the
Licensee, by way of advertising reimbursements, credits, charge-backs, or
payments, only. Expenditures for "co-op" advertising not included within the
definition hereunder or not in compliance with CKI's parameters will not
constitute a "qualified" expenditure for Co-operative Advertising hereunder.

"Co-operative Advertising" does not include and shall not consist of
advertisements in trade publications (except for certain prestigious fashion
trade publications as may be approved by CKI in writing on a case-by-case basis)
or any expenses or costs of (without limitation) packaging, fixturing, display
materials, point-of-sale ("POS") or point-of-purchase ("POP") materials, or
advertising or selling


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



materials or "tools" or seminars or training sessions, in-store merchandising
contributions or sharing of expenses, or any other selling or merchandising
expenses or events, or any promotional materials, events or activities, such as
press kits, goody bags (gifts), or any consumer advertising.

Public Relations events, activities and efforts shall include editorial coverage
in prestigious fashion magazines, launch events for press, editors, buyers,
fashion shows or trunk shows ("mini" fashion shows at key retail stores), and
involvement with highly publicized events such as "concerts," as may be reviewed
with and approved by CKI. Any PR event or activity to be conducted or overseen
by a 3rd party shall be conducted or overseen by CRK or a 3rd party approved by
CRK ("PR Agency of Record") at market rates.

The CRK Fee shall be applied on actual services and materials developed,
produced or provided by CRK for such Co-op/PR Obligation-qualified expenditures
hereunder.

5.2    "Usage".     If the Licensee requests advertising support including,
without limitation, the acquisition of rights to use images of models in
jurisdictions within the Territory where rights have not been obtained or for
uses for which authorization has not been granted, the Licensee shall pay over
to CKI the reasonable incremental costs associated with such advertising
support. Such amounts shall be credited to the MAE, but may be credited over a
number of Annual Periods not limited to the Annual Period in which the expense
occurs.

5.3    Approval of Materials, Activities.     The use and release of any and all
promotional material (printed or otherwise) relating to the Licensed Products or
the Licensee's activities pursuant to this Agreement in the nature of press
releases, interviews or other similar public relations events, and any other
corporate release, data or information which will or is likely to become public
and, if so, could affect such image, will be prepared or conducted in
consultation with, and subject to the prior approval of (or approval subject to
reasonable CKI-required modifications of), CKI's public relations department (to
be provided or responded to promptly (as per § 6.5) and not to be unreasonably
delayed). After any such approval, the Licensee will not modify the approved
material or activity in any material respect unless such modification is
specifically approved by CKI's public relations department. Any advertising
marketing or promotional or public relations activity, event or effort shall be
reviewed with and approved by CKI in advance (not to be unreasonably delayed).
All materials bearing the Licensed Mark, including, without limitation, all
advertising, promotional materials, packaging and collateral (e.g., POP or POS
materials) shall be subject to CKI's approval (not to be unreasonably delayed),
and developed by CKI or pursuant to CKI's direction.

5.4    Samples.     The Licensee shall provide to CKI, *** in the promotion of
Licensed Products, including advertising shoots, public relations promotions,
editorial promotions, press coverage and celebrity use, including where needed
in advance of regular production cycles (e.g., fashion shows, merchandising
displays within showrooms, advertising shoots). Licensed Products which
constitute celebrity, editorial and/or public relations "samples" which are
gifted to recipient without cost, by Licensee *** Included in such "Promo
Articles" shall be a reasonable number of Licensed Products to be provided to
CKI (CRK) for its use for particular celebrity "individuals" and press or
editorial recipients, as requested and/or specified by CKI, ***

If and to the extent tax forms evidencing the value of any such gift items to
celebrity "individuals" for purposes of income tax requirements under any
governmental authority are or become required, Licensee shall provide the same
as soon as such practice could be reasonably implemented.

ARTICLE VI.    QUALITY AND STANDARDS

6.1    Distinctiveness and Quality of the Licensed Mark.     The Licensee shall
maintain the distinctiveness of the Licensed Mark and the image and high quality
of the goods and merchandise bearing the Licensed Mark presently manufactured
and sold by CKI and its other licensees, and the prestigious marketing of same
as presently maintained by CKI and its other licensees. The Licensee agrees that
all Licensed Products manufactured or sold by it will be of high quality as to
workmanship, fit, design and


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



materials, and shall be at least equal in quality, workmanship, fit, design and
material to the samples of Licensed Products submitted by the Licensee and
approved by CKI pursuant to § 6.2.6. All manufacturing and production shall be
of a quality in keeping with the prestige of the Licensed Mark. In addition, the
Licensee agrees that it will only use the Licensed Mark in the form thereof then
approved by CKI, and that all Licensed Products shall bear the Licensed Mark in
such approved form. CKI shall give the Licensee reasonable prior notice of any
change in the form of the Licensed Mark and shall permit the Licensee to use a
superceded form of the Licensed Mark for up to 6 months in order to enable the
Licensee to sell inventory, complete and sell work-in-process, and to deplete
inventories of labels, tags, packaging, and other materials bearing the Licensed
Mark. In the event CKI elects to change the form of the Licensed Mark, the
Licensee's obligations in respect to the image and high quality of the goods and
merchandise bearing the Licensed Mark, and the prestigious marketing of same as
required by this § 6.1, shall be consistent with the actions of CKI and its
other licensees in respect to Licensed Products bearing such new form of the
Licensed Mark. However, on reasonable advance request (within 20 days prior to
the end of the 6-months period) if Licensee provides CKI with its inventory of
Licensed Products and other materials utilizing the old form, with anticipated
outside "depletion" dates for the materials, CKI may provide additional time for
such depletion. However, all Licensed Products to be shipped from and after the
6-months period (except for Close-outs or Seconds from prior seasons) will carry
new labels, regardless of excess label stock.

6.1.1    Consistency with Other Products.     The Licensed Products hereunder
are among a range of lines of men's, women's, boys' and girls' apparel and
accessories products which are produced and/or sold by CKI, its licensees and
other duly authorized parties under the Licensed Mark and other related
trademarks. In order to provide for consistency in scope, and to prevent
confusion in the market, the Licensee agrees to use commercially reasonable
efforts to ensure that it will only use the Licensed Mark in the form thereof
then approved by CKI and that the placement of items constituting Licensed
Products in the market will be consistent with other merchandise bearing the
Licensed Mark and be distinguishable from the placement of product lines bearing
other trademarks.

6.2    Design.    

6.2.1    Time and Action Calendar.     The Licensee shall prepare, for the
Licensed Products, and at least 60 days prior to the commencement of each Annual
Period, shall deliver to CKI for its approval (reasonably exercised within the
standard design policy and procedures of CKI and timing, development and
production and placement schedules), a proposed time and action calendar ("Time
and Action Calendar") for the Collections to be developed during such Annual
Period; provided; however, that the Time and Action Calendar for the first
Annual Period shall be delivered for approval no later than the date of
execution hereof. The substance and format of each Time and Action Calendar
shall be as approved by CKI from time to time. In accordance with each Time and
Action Calendar, and at least 60 days before the development stage of any
Collection, the Licensee will provide a merchandising plan setting forth for
each Product category the number of styles, estimated unit production, in-store
delivery dates, target manufacturer's suggested retail price, target market
segment and, where applicable, historical sales statistics for CKI's review and
approval.

6.2.2    Themes.     The Licensee shall maintain during the License Period a
design staff capable of timely developing seasonal collections of Licensed
Products pursuant to the Time and Action Calendars, in order to exploit the
License and to maintain the prestige and reputation of the Licensed Mark, as
required hereunder. The Licensee's design team shall have meetings with
CKI's-designated creative or design person or persons, the purpose of which will
be to discuss and establish agreed-upon themes that will be covered for the
season (such agreed upon themes hereafter referred to as the "Agreed Upon
Season's Themes").

6.2.3    Design Concepts.     Based on the Agreed Upon Season's Themes, the
Licensee shall create, develop and present for CKI's review and approval, a
program in a tangible illustrative format of design themes and concepts ("Design
Concepts") with respect to the proposed designs for the applicable Collection,
together with relevant trims, samples of fabrics and other components. The
Licensee shall


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



present the Design Concepts to CKI in a "Design Concepts Presentation Meeting",
the purpose of which is to provide CKI with a clear and concrete understanding
of the themes, fabrications, styles, attitude and direction of such Collection
through the use of either design boards, sketches and/or "rigs" as well as
samples of trim, fabrics and other components in each of the Licensee's
suggested colors and qualities, also swatches, yarns and illustrations
sufficient to give CKI a clear understanding of the particular Products and
components the Licensee wishes to develop based upon approved Design Concepts.
CKI shall, within 10 business days from presentation of the Design Concepts
identified at the Design Concepts Presentation Meetings approve or disapprove
and/or provide suggestions, modifications or recommendations, as determined by
CKI in its sole and absolute discretion. Any Design Concept which is not
rejected or required to be modified within such 10 business day period shall be
deemed approved. Any Design Concept or component thereof presented, initiated or
submitted by CKI to Licensee to be included in the applicable Collection shall
be included in the Approved Design Concepts except as otherwise may be agreed by
CKI. All approved and deemed approved Design Concepts are referred to herein as
the "Approved Design Concepts." The Licensee shall provide CKI with a
photographic record, duplicate "boards" or such other comparable method
acceptable to CKI, of the Approved Design Concepts so that CKI has a means to
verify compliance with the Approved Design Concepts at subsequent stages of the
approval process, within 10 business days after approval of the Approved Design
Concepts. The Licensee shall have 10 business days to resubmit for CKI's
approval any Design Concept to which CKI directed modifications to be made. If
any resubmitted Design Concept, as changed, does not strictly conform to CKI's
request for changes, and such strict conformity cannot be obtained after one
resubmission, such Design Concept shall not become an Approved Design Concept.
No Licensed Products (including samples) shall be distributed and/or sold by the
Licensee unless such Licensed Products are in substantial conformity with
Approved Design Concepts. Approved Design Concepts shall only be deemed approved
for the specific Collection for which they have been submitted and approved,
unless CKI agrees otherwise in writing.

6.2.4    Certain Other Approvals.     The Licensee shall provide and present to
CKI proposed styles, designs, fabrications (fabric, leather or other materials,
swatches in reasonably sufficient size to determine "hand" as well as color,
content and other matters, trim, samples, labels (quality), artwork, if
requested by CKI (e.g., layouts and relevant technical information for graphic
motifs, patterns (such as florals, stripes, checks))) and other materials in
quantities and sufficient variety to enable CKI to review and approve (including
to require modifications to or changes in), on a timely basis, sufficiently in
advance of the market and production timing.

6.2.5    CKI Designs.     CKI may provide the Licensee with creative concepts
and fashion direction as to each Collection, including recommendations as to
color, material, design and styling of Products and such additional design
assistance including sketches, samples, suggestions or other information or data
as CKI determines in its sole discretion. For each Collection, the Licensee
shall utilize substantially all of the designs, fabrics, trim or other material
submitted or approved by CKI and shall produce on a timely basis pre-production
prototypes for CKI's review and approval.

6.2.6    Prototypes.     Prior to showing each season's Collection to the trade
or commencing production of the Products for such Collection in accordance with
the Time and Action Calendars, the Licensee shall produce pre-production
prototypes (both initial (first) and second prototypes, where required by CKI)
of each Product in the approved fabrications, or, if applicable, in those
fabrications specifically requested by CKI (or, if CKI so permits on a
season-by-season, case-by-case basis, pre-production prototypes of each "body"
or style of Product in representative fabrications or those fabrications
specifically requested by CKI), along with swatches and samples of sufficient
size in order to determine hand and/or other aspects related to the Products
that the Licensee proposes to include in such Collection, for CKI's approval. No
previously approved Licensed Products shall be included in a subsequent
Collection unless and only if presented for inclusion and approved by CKI for
such subsequent Collection. CKI shall have the right to approve or disapprove of
any or all aspects of each prototype and to require modifications to meet its
requirements for approval. Notwithstanding such requirements or approvals, all
responsibility (and liability) for the merchantability, fit and technical


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



requirements of such Licensed Products is and will belong to Licensee. If CKI
disapproves any proposed carryover of a "core" item (i.e., part of the
Collection for at least four prior seasons, if any), then the Licensee will
discontinue such product within three months to enable the Licensee to fulfill
outstanding orders. (Prototypes which have been approved by CKI, or those
subject to changes being made by the Licensee, upon resubmission of corrected
prototypes and subsequent approval by CKI, shall hereinafter be referred to as
"Approved Prototypes."). The Licensee shall provide CKI with a photographic
record of all Approved Prototypes for each Collection, and also, the Licensee
shall promptly provide CKI, with a record of the use (i.e., the factory location
in which each prototype will be used to produce the specific Licensed Products)
of the Approved Prototypes, which shall include notification (i.e., e-mail, fax,
modified purchase order to factory producing the particular item of Licensed
Product) and evidence (e.g., in the form of duplicate or modified prototype) of
any changes required by CKI. CKI may request that prototypes be developed in a
standard size or to provide CKI with a variety of sizes and styles, covering the
spectrum, to assure itself of "fit" and sizing.

6.2.7    Final Approval and Sales.    The final composition of each Collection
shall be determined and agreed upon by the Licensee and CKI, and is subject to
the approval of CKI, upon presentation and edit of the sample line produced from
Approved Prototypes for technical quality and final editing purposes.
Thereafter, the Licensee shall timely sell, market, produce and ship such
Collection based on the Approved Prototypes.

6.3    Manufacture of Licensed Products by Third Parties.     All contractors
wherever located which the Licensee desires to use in connection with the
manufacture of Licensed Products are subject to the prior written approval of
CKI, which consent shall not be unreasonably withheld or delayed; provided,
however, that CKI shall have 10 business days after its receipt of a written
request from the Licensee to use a manufacturer or such longer period as is
reasonable under the circumstances to approve or disapprove such manufacturer.
In order to maintain CKI's high standard of quality control and to insure that
appropriate measures are taken against counterfeiting, the Licensee shall
provide CKI with the following information: (i) name and address of each
proposed manufacturer; (ii) type of Licensed Products to be manufactured; (iii)
quantity of Licensed Products to be manufactured; and (iv) any other relevant
information. The Licensee shall obtain the signature of an authorized
representative from each approved third-party manufacturer used by the Licensee
on an agreement (a "Third-Party Manufacturing Agreement"), substantially in the
form of Exhibit D. The Licensee shall not knowingly enter into a Third-Party
Manufacturing Agreement with any third party that has materially breached a
similar agreement with CKI or its Affiliates or any licensee of CKI or its
Affiliates. The Licensee acknowledges that it shall remain primarily liable and
completely obligated under all of the provisions of this Agreement in respect of
such contracting or assembly arrangements.

6.4    Non-Conforming Products.     In the event that any Licensed Products are,
in the judgement (which shall include subjective aesthetic considerations and
standards) of CKI, not being manufactured, distributed or sold with first
quality workmanship or in strict adherence to the prototypes approved by CKI,
CKI shall notify the Licensee thereof in writing, and the Licensee shall
promptly initiate corrections or changes to production of such Licensed Product
to conform thereto. Where non-conformity is material, substantial or may
adversely affect the reputation or prestige or value of the Licensed Mark or
CKI's business operations, CKI may require that no further sale or shipment of
such Licensed Mark be made until such corrections are made. If Licensed Products
as changed do not strictly conform after CKI's request and such strict
conformity cannot be obtained after one resubmission, such Licensed Products
(the "Non-Conforming Products") shall be disposed of in a way which shall not
reduce the value of the Licensed Mark or detract from its reputation, which may
include, without limitation, the destruction of the Non-Conforming Products, the
donation of such Non-Conforming Products to eleemosynary institutions, the sale
of such Non-Conforming Products in a private sale, with proceeds to be given to
charity, or the removal of Labels and other identification prior to sale, or
other method reasonably approved by CKI. As noted, CKI may require the Licensee
to cease further shipment and sale of such Licensed Products, to recall any
Licensed Products that are not consistent with approved quality


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



standards and the approved prototypes and/or to purchase at the Licensee's
expense any such Licensed Products found in the marketplace. ***

6.5    Approvals.     All approvals by CKI required under this Agreement must be
obtained in advance of use of the item subject to approval, which approval must
be in writing from CKI to the Licensee. Except as otherwise expressly provided
hereunder, a submission for approval shall be deemed approved unless CKI
delivers a notice of disapproval within 10 business days after its receipt of a
written request for approval (together with the submission as well as all
information, details and specifications reasonably necessary to review,
determine and provide an approval). All matters requiring approval of CKI shall
be granted or withheld in the sole and absolute good-faith discretion of CKI and
may be based solely on CKI's subjective aesthetic standards. CKI shall provide
an explanation for disapprovals, unless such disapproval reflects an issue of
taste or subjective judgement. CKI has no obligation to approve, review or
consider any item which does not strictly comply with the required submission
procedures. Approval by CKI shall not be construed as a determination that the
approved matter complies with all applicable regulations and laws. No
disapproved item shall be manufactured, sold, used, distributed or advertised by
the Licensee under the Licensed Mark. The Licensee may revise any disapproved
item and resubmit it. The Licensee must strictly comply with all of CKI's
decisions. CKI may amend the approval forms as appropriate. Otherwise, the
parties may mutually agree to amend the approval forms as they deem appropriate.
In the event that it is reasonably necessary for CKI to do on-site approvals,
the Licensee shall pay any and all reasonable expenses and airfare incurred by
CKI with respect to such on-site approvals. CKI to provide Licensee with advance
notice as to any such trips or anticipated on-site approval situations to
reasonably co-ordinate with Licensee.

6.6    Marketing, Labeling, Packaging, Promotions, Business Materials.     All
packaging, labeling, including within the Licensed Product ("Labels") must be
approved by CKI. The use of any Label that has not been approved is expressly
prohibited. CKI reserves the right to require the Licensee to purchase Labels to
be used on the Licensed Products only from sources designated by CKI, provided
that such sources provide the Labels to the Licensee in a reasonably competitive
manner as to price and delivery schedules. All Licensed Products manufactured,
distributed or sold by, or on behalf of, the Licensee shall be marked, labeled,
packaged, advertised, distributed and sold in accordance with this Agreement. At
the request of CKI, the Licensee shall cause to be placed on (or attached to)
all Licensed Products (by way of labels, tags or inserts, and/or packaging) an
appropriate notice designating CKI as the "licensor" of the Licensed Mark,
and/or CKTT as the owner of the Licensed Mark. The manner of presentation of
such notice shall be determined by CKI. Any and all proposed advertising,
promotional, business (including stationary, business cards, invoices) or
marketing or publicity material (including issuing press releases, interviews or
other public relations media), any POS, POP or other promotional material and
any other printed material or other form of communications to be used in
connection with the marketing, promotion, sale or distribution of the Licensed
Mark must be approved by CKI (as to content, form and specific use, including
timing and duration of use) prior to use by Licensee, as noted in the 2nd
sentence of § 6.5 above, as to 10 business days, submission and information. If
CKI should disapprove any sample tag, label, package or the like, or any
advertising, promotional, merchandising, marketing or publicity material,
activity or event or the proposed placement or use thereof or any other printed
matter, event or activity, Licensee will not use or permit the use of the same
in any manner, whether or not in connection with Licensed Products or the
Licensed Mark.

6.7    Inspection of Facilities.     CKI and its duly authorized representatives
shall have the right, during normal business hours and upon reasonable notice,
to inspect all facilities utilized by the Licensee (and its contractors and
suppliers to the extent the Licensee may do so) in connection with the
manufacture, sale, storage or distribution of Licensed Products, and to examine
the Licensed Products in the process of manufacture.

6.8    Samples and Artwork.     CKI may make available to the Licensee certain
samples, designs, colors, fabric samples, tags, labels, packaging, catalogues
and artwork available to CKI, and the cost of providing such materials shall be
borne by the Licensee at prices equal to CKI's cost (A) as may be requested by
Licensee or (B), in the case of "multi-regional" items which CKI requires to be
utilized


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



amongst its multiple licensees for Licensed Products, not to exceed $25,000 per
annum without the Licensee's prior consent. The payment for these already
"developed" materials are separate and apart from the payment of any CRK fee for
the development of such samples, designs, colors, fabric samples, tags, labels,
packaging, catalogues and artwork directly for Licensee for each Collection of
Articles which shall also be borne by Licensee. All right, title and interest in
and to samples, sketches, designs, and other materials furnished to the Licensee
or submitted by CKI in connection with the Licensed Products, including any
modifications or improvements thereof which may be created by CKI, shall remain
the sole property of CKI as between the Licensee and CKI, and are "licensed"
hereunder solely and exclusively for use in connection with the manufacture,
sale, distribution and promotion of Licensed Products in the Territory.

6.9    Know-how.     The Licensee shall have the right to request visits to
CKI's offices or showrooms to meet with its personnel, in order to obtain
additional know-how and assistance, all as and only as CKI deems appropriate.
The scheduling of such visits shall be at times mutually convenient to the
parties hereto. In connection with such visits, the Licensee shall bear all
expenses of the Licensee's representatives.

6.10    Meetings.     CKI may from time to time hold meetings of CKI's
licensees. The Licensee shall, upon receipt of reasonable notice, attend such
meetings at its own expense but shall not be required to attend more than two
such meetings per year.

6.11    Design Direction.     The designs of the Licensed Products shall at all
times be consistent with CKI's design aesthetic for the Licensed Mark. CKI may
submit samples to the Licensee of or for products it deems to be core to the
image of the overall "CALVIN KLEIN" trademark and/or product lines, and the
Licensee shall develop Licensed Products based thereon and shall use
commercially reasonable efforts to market same.

6.12    Design Rights.     The Licensee acknowledges and agrees that CKI owns or
shall own all design rights, regardless of whether such designs were created by
CKI or by or on behalf of the Licensee, except with respect to Excluded Designs.
The Licensee agrees to make, procure and execute all assignments necessary to
vest ownership of design rights in CKI. The Licensee shall not do or allow to be
done anything which may adversely affect any of CKI's design rights. All designs
used by the Licensee for the Licensed Products, except with respect to Excluded
Designs, shall be used exclusively for the Licensed Products and may not be used
under any other mark, whether during the License Period or any time thereafter,
without the prior written consent of CKI. The Licensee shall disclose and freely
make available to CKI any and all developments or improvements it may make
relating to the Licensed Products and to their manufacture, promotion and sales,
including, without limitation, developments and improvements in any machine,
process or product design, that may be disclosed or suggested by CKI or
regarding any patent or trademark which the Licensee is entitled to utilize.
"Excluded Design" means a design (i) submitted by the Licensee and not approved
by CKI; (ii) not distinguishable from similar generic products generally
available in the marketplace; or (iii) not distinguishable from a product which
has previously appeared in the Licensee's product line and the Licensee advised
CKI of such condition at the time of submission. In the event of clause (i) or
(iii) above, the Licensee shall retain title to such designs but shall permit
CKI to use such designs during the Term of this License Agreement. CKI may use
and permit others to use said designs and other materials in any manner it
desires, provided that such use does not conflict with any rights granted the
Licensee hereunder or belonging to Licensee. The Licensee specifically
acknowledges that such designs and other materials may be used by CKI and its
Affiliates and other licensees of CKI and its Affiliates on Licensed Products in
jurisdictions outside the Territory and on products other than Licensed Products
anywhere in the world, subject to the limitations described herein.
Notwithstanding the foregoing, CKI shall not acquire any ownership interests in
any patents, trademarks or copyright rights owned or commissioned by Licensee
and utilized for multiple or other than Licensed Products, but utilized as well
in connection with the Licensed Products.

6.13    Shops, Stores, Retail Outlets.     Subject to § 6.14, the Licensed
Products sold by the Licensee may be *** Nothing herein shall be deemed to ***


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



6.14    Disposal of Seconds and Close-Outs.     Seconds and Close-Outs sold by
the Licensee may be sold only to Approved Accounts and Approved Seconds and
Close-Outs Accounts, including those customers identified on Schedule 6.14.
Whenever the Licensee shall wish to sell Seconds and Close-Outs to customers not
previously approved by CKI, the Licensee shall submit to CKI a written list of
the proposed customers for Seconds and Close-Outs for CKI's prior written
approval. The proposed customers approved from such list, together with the
customers listed on Schedule 6.14, are referred to as the "Approved Seconds and
Close-Outs Accounts." Notwithstanding CKI's approval of any customer, CKI may at
any time subject sales to any such customer, including, without limitation, any
such customer listed on Schedule 6.14, to any conditions or limitations CKI
considers appropriate; provided, however, that in order to be effective, any
such conditions or limitations must be set forth in a writing provided to the
Licensee. Nothing herein shall be deemed to prohibit CKI from withdrawing its
approval of any Approved Seconds and Close-Outs Account for "good" bona fide
reasons, including, without limitation, any such Approved Seconds and Close-Outs
Account listed on Schedule 6.14, upon written notice to the Licensee (at which
time, such customer shall cease to be an Approved Seconds and Close-Outs Account
for purposes of this Agreement); provided, however, that the Licensee may
fulfill any firm orders entered into prior to the Licensee's receipt of CKI's
withdrawal of approval.

6.14.1    Seconds.     The Licensee shall only sell Licensed Products which are
damaged, imperfect, non-first quality or defective goods ("Seconds") in a way
which shall not *** Notwithstanding anything to the contrary, ***

6.14.2    Close-Outs.     ***

6.15    Standards of Conduct .    

6.15.1    Standards.     The Licensee acknowledges that CKI is a wholly owned
subsidiary of Phillips-Van Heusen Corporation ("PVH"). The Licensee acknowledges
that it has received copies of, read and understands PVH's publication "A Shared
Commitment – Requirements for Suppliers, Contractors, Business Partners" and
PVH's "Statement of Corporate Responsibility." The Licensee shall conduct its
business in compliance with the moral, ethical and legal standards set forth in
such publications, as the same may from time to time be revised by PVH upon
reasonable notice to the Licensee (the "Standards") and shall cause all
manufacturers, contractors and suppliers which manufacture Licensed Products or
from whom the Licensee obtains Licensed Products or materials for the
manufacture of Licensed Products to abide by the Standards.

6.15.2    Audit Requirement.     For each facility utilized by Licensee for the
manufacturing of the Licensed Products (whether directly produced or produced by
or through a contractor, subcontractor or supplier) the Licensee will arrange to
have the facility audited for compliance with the Standards unless PVH notifies
the Licensee in writing that it already has a current audit with respect to such
facility that evidences compliance with the Standards. Audits on each facility
used must thereafter be conducted no less often than annually. Each audit shall
be conducted by a suitable auditor (whether internal or external) designated by
the Licensee, subject to Licensor's and PVH's approval. Disapproval by Licensor
and PVH may only be for grounded reasons. Each audit shall be conducted using
the evaluation form attached hereto as Exhibit E or a substantively similar form
approved by PVH. The Licensee shall identify to PVH in writing each facility in
which Licensed Product (or part thereof) are produced or which is to be
re-audited and PVH shall notify the Licensee within 30 days of PVH's receipt of
such notice if PVH has currently approved the facility for production and when
re-audit is required. If a facility is currently approved for production, the
Licensee shall have no obligation to arrange for a current audit of the
facility. If a facility is denied approval by PVH as of such date, Licensee will
not place any new orders in such facility and will only use the facility to
fulfill currently existing, non-cancelable orders. Licensee will stop producing
in such facility starting from the immediately subsequent season. All audits
shall be conducted at the Licensee's sole expense. All support to be given by
PVH will be at PVH's expense.

Notwithstanding anything to the contrary contained in this §6.15.2, ***

6.15.3    Approval.     A comprehensive audit report prepared by the auditor
shall be provided to PVH, attention the director of PVH's Human Rights Program
Department, promptly upon its


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



completion. PVH shall have 30 days from its receipt of an audit report to notify
the Licensee: a) of its approval of the audited facility either (i) fully
without remarks; or (ii) with request to re-audit within a certain period ("Red
Flag"); or b) of its disapproval of the facility that is the subject thereof in
which case Licensee may fulfill any firm orders entered into prior to the
Licensee's receipt of PVH's disapproval and cease to utilize such disapproved
facility from the subsequent season. If PVH does not give notice to the Licensee
within such 30-day period, the facility shall be deemed approved by PVH. PVH
shall set forth in its notice of disapproval its reason(s) for disapproval in
reasonable detail.

6.15.4    Use of Facility.     Unless and until the Licensee delivers to PVH an
audit report for a facility that evidences compliance with the Standards and PVH
approves such facility, the facility shall not be used for the production of
Licensed Products. If the Licensee uses a facility that has not been approved in
accordance herewith, fails timely to cause an approved auditor to submit to PVH
an audit report evidencing continued compliance with the Standards when a
re-audit of a facility is required in accordance with the terms hereof or if the
Licensee or any of its manufacturers, contractors or suppliers with respect to
Licensed Products shall, in PVH's sole determination, fail to abide by the
Standards, CKI's sole remedy with respect to such breach of this § 6.15.4, to
the extent that CKI is not otherwise damaged as a result of such breach, shall
be to terminate the License and all of the other rights granted to the Licensee
under this Agreement, as provided in § 8.3 below. Nothing in this § 6.15.4 shall
be deemed to confer third-party beneficiary rights upon any person, corporation,
partnership or other entity.

6.16    Personnel.     Licensee shall perform its obligations hereunder through
a separate sub- division of the Licensee exclusively dedicated, and the
employees of which shall be dedicated to the performance of the Licensee's
obligations hereunder; provided, however, that financial, logistics and other
back-office support need not be exclusive, except with respect to operations of
other licenses with CKI. Licensee shall employ, on an exclusively devoted basis
(to operations hereunder and to operations under the CKI Jeans License and CKI
Jeans and "bridge" Accessories Licenses), a "President" who is subject to the
initial reasonable approval of CKI, as is any successor thereto, as well as
other personnel as may be needed to successfully exploit the business. Managing
Directors may be substantially devoted to the operations hereunder as well as to
other Fingen S.p.A. and affiliated entities, business and operations. Such
personnel would include sales, merchandising, technical, product development and
other production, visual display, quality control and retail development
personnel. CKI may, on an ongoing basis, advise Licensee of any problems or
difficulties, if any, it may be experiencing, and Licensee will use all
reasonable efforts to address any such concerns to CKI's reasonable
satisfaction.

ARTICLE VII.    THE LICENSED MARK

7.1    Rights to the Licensed Mark.    

7.1.1    Ownership of Licensed Mark.     The Licensee acknowledges that the
Calvin Klein Trademark Trust ("CKTT") is the owner, and CKI is the beneficial
owner, of all right, title and interest in and to the Licensed Mark, and to any
variant, modification or embodiment thereof, for Products in the Territory; and
that CKTT and CKI also own the goodwill related to such marks and to the
business and goods in relation to which such marks have been or will be used.
The Licensee will not at any time directly or indirectly do or suffer to be done
any act or thing that might in any way adversely affect any rights of CKTT or
CKI in and to any of such marks, any registrations thereof or any applications
for registration thereof, or which might reduce the value thereof or detract
from their reputation, image or prestige of that of CKTT, CKI or Mr. Calvin
Klein. Sales by the Licensee shall be deemed to have been made by CKTT for
purposes of trademark registration and all uses of the Licensed Mark by the
Licensee and any and all goodwill generated by use of the Licensed Mark shall
inure to the benefit of CKI and CKTT.

7.1.2    No Adverse Actions.     The Licensee shall not, at any time, do, or
otherwise suffer to be done, any act or thing which may at any time, in any way,
adversely affect any rights of CKI or CKTT in and to the Licensed Mark or any
registrations thereof or which, directly or indirectly, may reduce the value of
the Licensed Mark or detract from its reputation. The Licensee shall not file or
prosecute a trademark or service mark application or applications to register
the Licensed Mark or any trademark,


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



name or other mark confusingly similar thereto in respect of the Licensed
Products or any other goods or services in the Territory or elsewhere. The
Licensee shall not, during the term of the License Period or thereafter, (i)
contest CKTT's or CKI's title, right, ownership or other interest in or to the
Licensed Mark in any jurisdiction or attack the validity of the License or the
Licensed Mark or (ii) contest the fact that the Licensee's rights under this
Agreement (a) are solely those of a manufacturer, licensee and, if appropriate,
distributor; and (b) subject to the provisions of § 8.5, cease upon termination
of the License Period.

7.1.3    Registrations.     The Licensee acknowledges and agrees that CKTT, as
the sole and exclusive owner of the Licensed Mark, has the exclusive right to
apply for registrations and to extend appropriate registrations of the Licensed
Mark for all categories of goods, including, without limitation, the Products.
CKI, on behalf of CKTT, shall maintain at its expense and as determined by CKI
consistent with its past practice the registrations for the currently existing
Licensed Mark in the Territory with respect to Products. The Licensee agrees to
cooperate with CKTT and/or CKI in the preparation, filing and prosecution of
applications for registration, or extensions of existing registrations, or other
documentation relative to the Licensed Mark. CKI represents that CKTT has
applications and registrations for the " CALVIN KLEIN" mark for products in
International Class 18 (leather accessories) in a number of jurisdictions in the
Territory, as per schedule to be attached.

7.1.4    Survival.     The provisions of this § 7.1 shall survive the
termination of the License Period and this Agreement.

7.2    Protecting the Licensed Mark.     The Licensee shall cooperate fully and
in good faith with CKI and CKTT for the purpose of securing, preserving and
protecting CKTT's and CKI's rights in and to the Licensed Mark and any secondary
trademark that the Licensee may develop and use with the approval of CKI. Any
such secondary mark will be owned by CKTT. At the request of CKI, the Licensee
shall execute and deliver to CKI any and all documents and do all other acts and
things which CKI and/or CKTT deems necessary or appropriate to make fully
effective or to implement the provisions of this Agreement relating to the
ownership or registration of the Licensed Mark, including, without limitation,
information regarding use and supporting documentation therefore, as well as
labels, hang tags, packaging, and other appropriate specimens evidencing use of
the Licensed Mark in each country in the Territory.

7.3    Use of the Licensed Mark.    

7.3.1    Compliance with Legal Requirements.     The Licensee will use the
Licensed Mark in the Territory strictly in compliance with the legal
requirements therein. The Licensee shall duly display all other notices with
respect to the Licensed Mark, on the Licensed Products and otherwise, as are or
may be required by the trademark laws and regulations applicable within the
Territory. Upon expiration or termination of the License for any reason
whatsoever, the Licensee will execute and deliver to CKI any and all documents
required by CKI.

7.3.2    Use with Other Name.     The Licensee shall not (a) co-join any name or
names with the Licensed Mark, (b) use the name "Calvin Klein" or "CK" or
"CK/Calvin Klein" or any portion or derivative thereof in its corporate name
except as previously approved or subsequently approved by CKI in writing, or (c)
use any other name, or names in connection with the Licensed Mark, in any
advertising, promotion, publicity, labeling, packaging or other printed matter
of any kind in connection with the distribution or sale of Licensed Products
except as may be approved in writing by CKI. Any use of the Licensee's corporate
name or that of its Affiliates in connection with the Licensed Mark will be
subject to the approval of CKI. If CKI approves any use of the Licensed Mark in
connection with the Licensee's corporate name, the Licensee will clearly
indicate that the Licensee is using the Licensed Mark pursuant to a license from
CKI as may be required by CKI. The Licensee will use such trade name to
designate the operations under this Agreement as is approved by CKI, and will
file a fictitious name certificate ("d/b/a") or use of "trade name" certificate
or notice, as is generally used or required in the various jurisdictions in the
Territory to reflect such use, as is reasonably approved by CKI).


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



7.3.3    Execution of Documents.     At CKI's request, the Licensee will execute
any and all documents (including registered user agreements) and take any
actions required by CKI to confirm CKTT's ownership or CKI's beneficial
ownership of the marks referred to in §7.1.1 and the respective rights of CKTT,
CKI and the Licensee pursuant to this Agreement.

7.4    Ownership of Copyright.     Except as specifically provided herein, any
copyright which may be created in any sketch, design, print, Label or the like
designed or approved or used with the Licensed Mark by the Licensee will be the
property of CKI. The Licensee shall not, at any time, do, or otherwise suffer to
be done, any act or thing which may adversely affect any rights that CKI may
have in such sketches, designs, prints, Labels and the like and will, at CKI's
request, do all things reasonably required by CKI to preserve and protect said
rights.

7.5    Infringements, Counterfeits and Parallel Imports.    

7.5.1    Infringements.     In the event that Licensee learns of any
infringement or imitation of the Licensed Mark with respect to Products (other
than insignificant, immaterial or de minimus situations) which it believes could
be considered a counterfeit of the Licensed Products, or of any use by any
person of a trademark similar to the Licensed Mark with respect to Products
which it believes could be considered a deliberate use of something
substantially similar to the Licensed Mark and is either substantive,
significant or would adversely affect the prestige, reputation or value of the
Licensed Mark), it will promptly notify CKI thereof. The Licensee will take no
action, including, but not by way of limitation, settling any action, appealing
any adverse decision or discontinuing any action taken by it, except to the
extent the same is approved in advance by CKI. All costs and expenses incurred
in any action or proceeding (including investigatory expenses and attorneys'
fees, if applicable, court costs and filing fees) will be borne as determined in
§ 7.5.2. Any damages recovered or sums obtained in settlement in or with respect
to any action shall (i) first be applied proportionately to reimburse CKI and
the Licensee for the respective expenses incurred and actually paid by it and
(ii) the balance, if any, shall belong and shall be paid over to, on a
fifty-fifty basis, to CKI and the Licensee. In no event will any infringement by
a third party justify the withholding of any payment of Fee or other amount by
the Licensee.

7.5.2    Counterfeits and Parallel Imports.    

7.5.2.1    The Network.     CKI currently maintains certain staff which
maintains an enforcement network of attorneys, investigators and customs
inspectors in the Territory (the "Network") to minimize and deter (i) the
diversion into and sale within and from the Territory of products (including
those which would correspond to Licensed Products) authorized for sale by its
Affiliates and other licensees, which may include, without limitation,
unauthorized distribution of such products by the manufacturers and
subcontractors thereof ("Parallel Imports") and (ii) the importation into, or
sale or manufacture within as well as from, the Territory of counterfeit
Licensed Products or infringing Products; in each case subject to contributions
from and reimbursement by various licensees (as well as other authorized users
of the Licensed Mark and other marks of CKI and CKTT), and subject to applicable
law. CKI generally requires, and will continue to require, its licensees in
their respective agreements to restrict exports from their respective
"territories" (as per the final sentence of § 1.1.2) in order to prevent
importation of applicable merchandise into another licensee's "territory." The
Licensee acknowledges and agrees that CKI is under no obligation to maintain any
such Network or other arrangement, and may curtail, modify, terminate or
discontinue such Network in whole or in part at any time. For the time being,
unless or until CKI otherwise determines and so advises the Licensee in CKI's
reasonable discretion, the Licensee will cooperate in such efforts as reasonably
requested by CKI, and under procedures as CKI may agree upon with Licensee, and
will timely remit and/or, as applicable, promptly reimburse out-of-pocket
expenses reasonably incurred by CKI in such efforts (including, without
limitation, reasonable attorneys' fees and expenses) as follows: *** Upon the
Licensee's request, CKI will meet with the Licensee to discuss CKI's enforcement
activities and the costs associated therewith.

7.5.2.2    Diversion.     The Licensee shall use all commercially reasonable
efforts to minimize and deter the diversion of Licensed Products for sale
outside of the Territory, including, without


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



limitation, the unauthorized distribution of Licensed Products by the Licensee's
manufacturers and subcontractors ("Diversion"). The Licensee shall cooperate
with CKI in CKI's efforts to minimize and deter Diversion ("Anti-Diversion
Efforts"). Without limiting the foregoing the Licensee shall promptly (i)
provide such information as CKI may from time to time reasonably request
concerning its manufacturing, subcontracting and distribution locations,
activities and shipments, product and label identification systems and data and
sales to and by its customers; and (ii) as provided in § 7.5.4, reimburse all
agreed upon out-of-pocket expenses reasonably incurred by CKI in its
Anti-Diversion Efforts (including, without limitation, reasonable attorneys'
fees and expenses).

7.5.3    Criminal Proceedings.     CKI may, but need not elect to, initiate
criminal or civil actions against persons or entities outside the Territory
seeking to manufacture counterfeit Licensed Products or sell or ship counterfeit
Licensed Products into the Territory (excluding, for this purpose, manufacturers
or subcontractors described in the definitions of Diversion or Parallel
Imports). The cost related to any such actions shall be borne entirely by the
Licensee, if the Licensee requests that such action be taken, or by CKI, if CKI
determines to take such action.

7.5.4    Enforcement Activities.     CKI will consult with the Licensee in
connection with the enforcement activities undertaken pursuant to this § 7.5. In
connection with this § 7.5.4 through § 7.5.6, and § 7.5.2, Licensee and CKI from
time to time will use reasonable efforts to apply a substantive portion of the
budgeted amounts and expenditures towards more substantive, significant and/or
material actions (and acts of infringement, counterfeiting, etc.) in order to
enhance the effectiveness of application of resources. In addition, upon the
request of the Licensee, the parties will consult one time each Annual Period to
forecast CKI's continuing and reimbursable expenses hereunder and enter into
suitable arrangements as may be agreed upon with Licensee, including retainer
arrangements, so that CKI may receive the Licensee's payments     in respect
thereof at or shortly before such expenses are incurred.

7.5.5    Nature of Proceedings.     Whenever it is not readily apparent whether
actions or proceedings involve counterfeit Licensed Products, Parallel Imports
or Diversion, CKI will, where practical and subject to time constraints, contact
CKJE for information or input, and then reasonably determine the nature of such
items in good faith (with all due caution as to ramifications of erroneous
determinations as to whether "counterfeit" or not), taking into account all
relevant information provided by the Licensee.

7.5.6    Cooperation.     The Licensee shall cooperate with CKI in all actions
taken by CKI pursuant to this § 7.5, whether on its own or at the Licensee's
request, and in all criminal proceedings, as may be required or reasonably
requested.

7.6    Trademark Security.    

7.6.1    Counterfeit Protection.     The Licensee shall use all commercially
reasonable efforts to prevent counterfeiting of the Licensed Products. All
Licensed Products shall bear and use any reasonable counterfeit preventive
system, devices or labels, provided that Licensee may decide in its own good
faith discretion, which system, devise or labels to use.

7.7    Use of Licensed Mark on Invoices, etc.     The use of the Licensed Mark
by the Licensee on invoices, order forms, stationery and related materials, in
advertising in telephone or other directory listings is permitted only upon
CKI's prior written approval of format in which the Licensed Mark is to be so
used, the juxtaposition of the Licensed Mark with other words and phrases, and
the specific trade name (and form and format thereof), the content of the copy
and filing of a fictitious name certificate ("d/b/a") or "trade name"
certificate or notice, if using the Licensed Mark or portion (e.g., "CK") in
such name (or other regional notice of "trade" name or use of the Licensed Mark)
as applicable, as approved by CKI.

7.8    Monitoring.     The Licensee shall use reasonable efforts to monitor the
use of the Licensed Mark by the Licensee's customers and to require its
customers to advertise, display and promote the Licensed Mark in a manner
consistent with the terms and conditions of this Agreement.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



ARTICLE VIII.    TERM AND TERMINATION

8.1    Expiration.     The License and, subject to § 8.5, the other rights
granted to the Licensee hereunder shall terminate at the end of the License
Period and all rights shall immediately revert to CKI.

8.2    Other Rights Unaffected.     It is understood and agreed that termination
of the License or other rights granted to the Licensee hereunder by CKI on any
ground shall be without prejudice to any other rights or remedies which CKI may
have.

8.3    Right of Termination of the License.     If any of the following grounds
for termination shall occur, CKI may elect, by written notice to the Licensee,
to terminate

(A)    upon 20 business days notice unless cured within such 20 business days in
the case of any of subsections "(b)" through "(e)";

(B)    in the case of subsections "(f)," "(g)," "(h)" (alone or with other
breaches or defaults), upon 30 business days notice (without any cure period);
and

(C)    upon 25 business days notice, unless cured within such 25 business days,
in the case of subsections "(l)" or "(m)" (provided not with other breaches or
defaults under other noted subsections),

the License and other rights granted to the Licensee hereunder:

(a)    Deliberately Omitted;

(b)    The Licensee shall repeatedly sell or distribute individual items of
Licensed Products (in other words, "a pattern" of behavior), or shall sell at
any time a significant quantity of Licensed Products in breach of CKI's review
and approval rights under § 6.2;

(c)    Failure by the Licensee to perform or observe any term or covenant or
agreement contained in § 11.4 or in § 4.10;

(d)    The Licensee shall sell or distribute Licensed Products to retailers not
approved by CKI or disapproved by CKI in accordance with or otherwise in breach
of §§ 6.13 or 6.14 (unless such sale or distribution was inadvertent, and was of
an insignificant quantity of products or single or isolated account, and the
Licensee promptly represents to CKI in writing that steps to avoid such sales or
distribution in the future are being taken (which steps are to be delineated in
such writing), and are deemed acceptable to CKI's reasonable satisfaction, and
further provided that the Licensee does not repeat any such sales or
distribution in breach of §§ 6.13 or 6.14 within the same Annual Period);

(e)    Underpayment by the Licensee of Fees (including non-timely (i.e., on or
within 15 business days of the due date) payment of any installment of Minimum
Guaranteed Fees or MAE hereunder) of 7.5% or more with respect to any Annual
Period, or of 5% or more with respect to any two (2) consecutive Annual Periods,
unless such underpayment of fees (not MGF's or MAE's) was result of clerical or
bank errors, or constitutes a "bona fide" dispute between the parties, which is
the subject of continuing good faith efforts to "resolve," not known to a
responsible officer or other financial person, and promptly corrected as soon as
"known" or so advised by CKI);

(f)    The Licensee institutes for its protection, or is made a defendant, in
any proceeding under bankruptcy, insolvency, reorganization or receivership law,
or the Licensee is placed in receivership or makes an assignment for benefit of
creditors or is, or states that it is, unable to meet its debts in the regular
course of business, and such involuntary proceedings or receiverships are not
dismissed or vacated within 60 days of filing or appointment;

(g)    Cessation by the Licensee of its business;

(h)    The Licensee assigns, attempts to assign (entering into a binding term
sheet or contingent contract or agreement, not just "discussion"), sublicense
(without CKI's consent), or otherwise transfers or attempts to transfer any of
its rights or obligations hereunder. Any such attempted or completed assignment,
sublicense or transfer ("Transfer"), whether voluntary or by operation of law,
directly or


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



indirectly, will be void and of no force or effect. For purposes of this
Agreement, any transfer of all or a controlling portion or a majority of the
shares of the Licensee or other "CK" affiliates by CK Jeanswear N.V., Fingen
S.p.A., its affiliates, shall be deemed a transfer in violation of the terms
hereof and prohibited as a "Transfer" hereunder. Prompt notice of any transfer
by CK Jeanswear N.V., Fingen S.p.A. or its affiliates (other than Calvin Klein,
Inc. or its successors, assignees or transferees) of more than five percent (5%)
(whether over a period of time or all at once) ("Notice"), shall be delivered to
Licensor. Notwithstanding anything herein contained, a change-of-control
Transfer shall be permitted if in accordance with all of the applicable
provisions of the CKI/CF Group Irrevocable Consent d. 29 September 2005. In the
event of any such CKI-permitted change-of-control Transfer, the provisions
hereof shall apply to any "successor in interest" permitted Transferee (except
that Notice shall apply to any transfer of more than 35% of the Transferee) .
Except as otherwise provided herein, this Agreement shall inure to the benefit
of and shall be binding upon the parties and permitted successors and assigns.

(i)    A change, effect or circumstance occurs that is materially adverse to the
business, condition, operations, performance or properties of Licensee's ability
to perform timely its otherwise material obligations under this Agreement, which
would, with the normal passage of time, without cash infusion or other material
improvement, result in liquidation, substantial discontinuance or even cessation
of business ("Material Adverse Effect");

(j)    A final unappealable judgement is entered against the Licensee in excess
of € 2,500,000 which has not been satisfied and which would have a Material
Adverse Effect;

(k)    Any indebtedness of the Licensee in excess of Euros €5 million is
accelerated or otherwise comes due and payable before its stated maturity and is
not subject to cure under the applicable instrument, which would have a Material
Adverse Effect;

(l)    The failure by the Licensee to perform or observe any material term or
covenant or agreement contained in this Agreement, other than those specified in
§§ 8.3(a) to (k), and other than those cured to CKI's reasonable satisfaction,
within the applicable cure period (25 business days) for the second time in any
Annual Period; or

(m)    The repeated violation by the Licensee of any material term or covenant
or agreement contained in this Agreement, other than those specified in §§
8.3(a) to (k) and other than those cured to CKI's reasonable satisfaction within
the applicable cure period (25 business days).

8.4    Termination With Notice and Right to Cure.     In the event of the
failure by the Licensee to perform or observe any material term or covenant or
agreement contained in this Agreement, other than those specified in § 8.3, CKI
may terminate the License and the other rights granted to the Licensee under
this Agreement by giving notice of termination to the Licensee (a "Notice of
Termination"), which termination shall become effective automatically unless the
Licensee completely cures the breach within 30 days of the giving of the Notice
of Termination unless such cure cannot be completed within 30 days, in which
case termination will not become effective so long as the Licensee is in good
faith diligently and expeditiously attempting to cure such breach, only for up
to, but not beyond, 90 days.

8.5    Effect of Termination.     Upon the expiration or termination of the
License and the License Period for any reason whatsoever, all of the rights of
the Licensee under this Agreement shall forthwith terminate and immediately
revert to CKI; all Fees on sales theretofore made shall become immediately due
and payable; the Licensee shall forthwith discontinue all use of the Licensed
Mark, except that the Licensee may, on a non-exclusive basis, during the period
(i) commencing on the date of the expiration of the License Period pursuant to §
2.1 or termination of the License because of the breach of § 3.2 and ending 4
months thereafter or (ii) commencing on the date of the termination of the
License pursuant to clause (b), (c), (d) or (e) of § 8.3 and ending 4 months
thereafter (unless at the advance request of Licensee, which request includes an
up-to-date inventory schedule, with anticipated disposition dates, CKI in
writing agrees to extend such Disposal Period for up to an additional 30, 60 or
90-day period only, in no event to exceed 6 months in aggregate) (the "Disposal
Period"), consummate all sales of Licensed Products which were firm on the date
of such expiration or termination and sell the balance of the


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



Inventory not purchased by CKI within 45 days following date of expiration or
termination, and sold within the applicable Disposal Period as provided in §
8.6; provided, however, that any advertising used during the Disposal Period
shall be subject to CKI's prior written approval and such disposition of the
Licensed Products shall continue to be subject to the Licensee's obligations
hereunder, including, but not limited to, payments to be made to CKI, and Fees
with respect thereto shall be due on the last day of the Disposal Period.
Without limiting the generality of the first clause of this § 8.5, the Licensee
acknowledges that activities, including sales during the Disposal Period, are on
a non-exclusive basis. Subsequent to the Disposal Period or, if none, subsequent
to such termination, the Licensee shall no longer use the Licensed Mark, any
variation, imitation or simulation thereof, or any trademark similar thereto;
and the Licensee shall thereupon deliver to CKI, free of charge, all sketches,
designs, colors and the like in its possession or control, designed or approved
by CKI, and all Labels supplied by CKI in the Licensee's possession or control.
CKI shall have the option, exercisable upon notice to the Licensee within 30
days of such expiration or termination, to negotiate the purchase of Labels
which have not been supplied by CKI. If such negotiations do not result in the
purchase of such Labels or any part of W-I-P, the Licensee shall destroy the
unused Labels and W-I-P (except for greige goods or other unidentifiable generic
materials otherwise useable by Licensee) at the end of the Disposal Period or,
if none, upon such termination, under the supervision of CKI, and the Licensee
shall supply to CKI a certificate of destruction thereof signed by a duly
authorized officer of the Licensee.

8.6    Inventory Upon Termination.     Upon the expiration or termination of the
License and the License Period for any reason whatsoever, the Licensee shall
deliver to CKI within 15 business days a complete and accurate schedule of
Inventory of Licensed Products (i.e., inventory constituting finished Licensed
Products on hand at termination, work-in-process, a/k/a "W-I-P," to be completed
and received in warehouse within 3 months only) as of the close of business on
the date of) such expiration or termination (the "Inventory Schedule"). CKI
thereupon shall have the option, exercisable by written notice to the Licensee
within 15 days after its receipt of the Inventory Schedule, to purchase (or to
have its designee purchase) any or all of the Inventory (other than Inventory
required to consummate sales of Licensed Products which were firm on the date of
such expiration or termination) for an amount *** In the event such notice is
sent by CKI, CKI (or its designee) may collect the Inventory referred to therein
within 90 days after CKI's notice. CKI (or its designee) will pay for the
Inventory upon collection. In the event such notice is not sent, the Licensee
may dispose of the Licensed Products during any Disposal Period pursuant to §
8.5; provided, however, that such disposition shall continue to be subject to
the Licensee's obligations hereunder, including, without limitation, with
respect to the payment of fees and the approval of customers and advertising. At
the end of the Disposal Period, or if none, upon such termination, any Licensed
Products remaining in the Licensee's possession or control, including, without
limitation, in any stores of the Licensee, shall, at the request of CKI, be
destroyed. To the extent the Licensee completely removes the Licensed Mark from
the Licensed Products, and all Labels attached to such Licensed Products, and
such Licensed Products are not recognizable as a Licensed Product and cannot be
distinguished from similar generic products generally available in the
marketplace, such Products shall no longer be Licensed Products. CKI shall have
the right at any time, and at its expense, to conduct a physical inventory of
the Licensed Products then in the Licensee's possession or control.

8.7    Freedom to License.     CKI shall be free to license to others the use of
the Licensed Mark in connection with the manufacture, sale, distribution and
promotion of Licensed Products in the Territory upon termination or expiration
of this Agreement and to enter into discussions and negotiations applicable
thereto, provided only that no shipment of Licensed Products and no publication
of institutional or consumer advertising of the Licensed Products pursuant to
any such new license will be permitted prior to the termination or expiration of
this Agreement.

8.8    Rights Personal.     The License and rights granted hereunder are
personal to the Licensee. No assignee for the benefit of creditors, receiver,
trustee in bankruptcy, sheriff or any other officer or court charged with taking
over custody of the Licensee's assets or business, shall have any right to
continue performance of this Agreement or to exploit or in any way use the
Licensed Mark if this Agreement is terminated pursuant to §§ 8.3, 8.4 or 11.8,
except as may be required by law.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



8.9    Trustee in Bankruptcy.     Notwithstanding the provisions of § 8.8, in
the event that, pursuant to the applicable bankruptcy law (the "Code"), a
trustee in bankruptcy, receiver or other comparable person, of the Licensee, or
the Licensee, as debtor, is permitted to assume this Agreement and does so and,
thereafter, desires to assign this Agreement to a third party, which assignment
satisfies the requirements of the Code, the trustee or the Licensee, as the case
may be, shall notify CKI of same in writing. Said notice shall set forth the
name and address of the proposed assignee, the proposed consideration for the
assignment and all other relevant details thereof. The giving of such notice
shall be deemed to constitute an offer to CKI to have this Agreement assigned to
it or its designee for such consideration, or its equivalent in money, and upon
such terms as are specified in the notice. The aforesaid offer may be accepted
by CKI only by written notice given to the trustee or the Licensee, as the case
may be, within 15 days after CKI's receipt of the notice to such party. If CKI
fails to deliver such notice within said 15 days, such party may complete the
assignment referred to in its notice, but only if such assignment is to the
entity named in said notice and for the consideration and upon the terms
specified therein. Nothing contained herein shall be deemed to preclude or
impair any rights which CKI may have as a creditor in any bankruptcy proceeding.

8.10     Compensation.     Without limiting any right or remedy of CKI, if CKI
terminates this Agreement pursuant to § 8.3, CKI shall have the right to ***

ARTICLE IX.    INDEMNIFICATION AND INSURANCE

9.1    Indemnification by the Licensee.     The Licensee does hereby indemnify
and hold harmless CKI, its Affiliates, including, without limitation, PVH, CKTT,
and its and their current and former respective directors, officers, employees,
agents, trustees, and representatives, as well as Mr. Calvin Klein, his heirs,
his estate and their respective legal representatives (each, an "Indemnified
Party') from and against any and all losses, liabilities, damages and expenses
(including reasonable attorneys' fees and expenses (including allocable costs of
in-house counsel)), which an Indemnified Party may incur or be obligated to pay
in any third party action, claim or proceeding, for or by reason of any acts,
whether of omission or commission, that may be committed by the Licensee (which
for purposes of this § 9.1, includes its Affiliates, but not Guarantor) or any
of their servants, agents or employees in connection with the Licensee's
performance of this Agreement, including but not limited to:

(a)    to the extent permitted by law, any alleged defect in any Licensed
Product, regardless of whether the action is based upon negligence or strict
liability, and regardless of whether the alleged negligence is characterized as
"passive" or "active";

(b)    the manufacture, labeling, sale or distribution of any Licensed Product
by the Licensee;

(c)    any violation of any warranty, representation or agreement made by the
Licensee pertaining to a Licensed Product; or

(d)    the claim of any broker, finder or agent used by the Licensee in
connection with the making of this Agreement or any transactions contemplated by
this Agreement.

CKI shall give the Licensee prompt written notice of any such claim or action
and thereupon the Licensee shall undertake and conduct the defense of any suit
so brought. In the event an appropriate action is not taken by the Licensee
within 30 days of its receipt of notice from CKI, CKI shall have the right to
defend such claim or action in its own name, but no settlement or compromise of
any such claim or action may be made without the prior written consent of the
Licensee, such consent not to be unreasonably withheld or delayed. In either
case, CKI and the Licensee shall keep each other fully advised of all
developments and shall cooperate fully with each other and in all respects in
connection with any such defense. Such indemnification shall be deemed to apply
solely to the amount of the judgement, if any, against CKI and reasonable sums
paid by CKI in connection with its defense, and shall not apply to any
consequential damages suffered by CKI which are not included in the
aforementioned judgement. The provisions of this § 9.1 and the Licensee's
obligations hereunder shall survive any termination of the License or rescission
of this Agreement.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



9.2    Notice of Suit or Claim.     The Licensee shall promptly inform CKI by
written notice of any suit or claim against the Licensee relating to the
Licensee's performance under this Agreement, whether such suit or claim is for
personal injury, involves alleged defects in the Licensed Products manufactured,
sold or distributed hereunder, or otherwise.

9.3    Indemnification by CKI.     CKI does hereby indemnify and hold harmless
the Licensee and its Affiliates, and their respective managers, directors,
members, shareholders, employees and agents from and against any and all losses,
liability, damages and expenses (including reasonable attorneys' fees, costs and
expenses, but excluding consequential damages, incidental damages and lost
profits) which any of them may incur or for which it may become liable or
compelled to pay in any action or claim alleging: (i) CKI's breach of any
representation or warranty of CKI hereunder in § 11.1; or (ii) that the
Licensee's use of the Licensed Mark in accordance with the terms of this
Agreement violates the bona fide trademark ownership rights of a third party in
the United States or Canada. The Licensee will promptly notify CKI of any action
or claim brought to its attention; provided, however, that the failure to
promptly notify CKI shall not relieve CKI of its obligation hereunder, except to
the extent (if any) that CKI actually prejudiced thereby. The provisions of this
§ 9.3 and the obligations of CKI set forth herein shall survive the expiration
or other termination of this Agreement.

9.4    Insurance.    

9.4.1    Requirement.     Without limiting the Licensee's liability pursuant to
the indemnity provisions of this Agreement, the Licensee shall maintain
comprehensive general liability insurance in the amount of at least *** with a
broad form property damage liability endorsement. This insurance shall include
broad form blanket contractual liability, personal injury liability, products
and completed operations liability. Each coverage shall be written on an
"occurrence" form.

9.4.2    General Provision.     The insurance described in § 9.4.1 shall
include: (i) a cross-liability endorsement naming each of CKI, CKTT, and Mr.
Calvin Klein; (ii) an endorsement stating that CKI shall receive at least 30
days' written notice prior to cancellation or non-renewal of coverage; (iii) an
endorsement naming each of CKI, CKTT, and Mr. Calvin Klein as additional
insureds; (iv) an endorsement stating that the insurance required by this
Agreement is primary and that any insurance purchased by CKI, CKTT, or Mr.
Calvin Klein shall only apply in excess of the insurance purchased by the
Licensee; (v) a waiver of subrogation in favor of each of CKI, CKTT, and Mr.
Calvin Klein; and (vi) an endorsement stating that each of CKI, CKTT, and Mr.
Calvin Klein may recover for any loss caused CKI, its agents or employees,
whether caused by the negligence (including active, passive and gross
negligence) of the Licensee, or otherwise.

9.4.3    Approved Carrier/Policy Changes.     All insurance shall be obtained
from primary, and financially capable and reputable, insurance companies. The
Licensee shall give at least 30 days' prior written notice to CKI of the
cancellation or any modification of such insurance policy that would affect any
of CKI's, CKTT's, or Mr. Calvin Klein's status or benefits thereunder. This
insurance may be obtained for CKI, CKTT, or Mr. Calvin Klein by the Licensee in
conjunction with a policy which covers products other than the Licensed
Products.

9.4.4    Evidence of Coverage.     No later than 20 days from the date hereof,
the Licensee shall furnish to CKI evidence, in form and substance satisfactory
to CKI, of the maintenance and renewal of the required insurance copies of
policies with applicable riders and endorsements) and certificates of insurance.

9.4.5    Territory.     The insurance set forth in this § 9.4 must cover the
entire Territory to the extent available in each jurisdiction in the Territory.

ARTICLE X.    COMPLIANCE WITH LAWS

10.1    Compliance with Laws.     The Licensee shall comply with all laws,
rules, regulations and requirements of any governmental body which may be
applicable to the operations of the Licensee


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



contemplated hereby, including, without limitation, as they relate to the
manufacture, distribution, sale or promotion of Licensed Products,
notwithstanding the fact that CKI may have approved such item or conduct.

10.2    Equitable Relief.     CKI shall be entitled to equitable relief by way
of temporary and permanent injunction and such other and further relief at law
or in equity as any court with jurisdiction may deem just and proper. The
Licensee waives the requirement of the posting of a bond in connection with any
application by CKI for equitable relief.

ARTICLE XI.    MISCELLANEOUS

11.1    Warranties and Representations of the Parties.     Each of the parties
hereby represents and warrants to the other party that: it is a corporation (or
limited liability company, as applicable) duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation; it has
the full right, power and authority to enter into, and perform its obligations
under, this Agreement; and all necessary corporate acts have been effected by it
to render this Agreement valid and binding upon it.

11.2    Definitions.     Each of the following terms (unless deliberately
omitted) has the meaning ascribed thereto in the applicable § therein contained:

    

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] Defined Term Advertising Obligation
Advertising Overage Advertising Shortfall Affiliates Agreed Upon Season's Themes
Annual Period Anti-Diversion Efforts Annual Period Approved Accounts Approved
Design Concepts Approved Prototypes Approved Seconds and Closeouts Accounts CKI
CKI Stores CKTT Close-Outs Code Collection Co-operative Advertising CRK CRK Fee
Design Concepts Disclosing Party Disposal Period Diversion E-Commerce Excluded
Design Gross Sales Minimum Guaranteed Fees Indemnified Party Initial License
Period Inventory Inventory Schedule Labels License Licensed Mark License Period
Licensed Products Licensee Licensing Forecast Minimum Net Sales Threshold Net
Sales Network Non-Conforming Products Notice of Termination Parallel Imports
Percentage Fees PR Overage PR Shortfall Products PVH Renewal License Period
Seconds Standards Territory Time And Action Calendar Third-Party Manufacturing
Agreement Trademark Security Plan Transfer [spacer.gif]


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



11.3    Notices.     All reports and notices required or permitted to be given
under this Agreement shall be in writing and shall, unless specifically provided
otherwise in this Agreement, be deemed to have been given if personally
delivered or faxed (on the date of messengering or faxing), or if mailed, three
business days from the date of mailing (by certified or registered mail, return
receipt requested and postage prepaid), or if by overnight air courier, one
business day from the date of overnight air courier handling as follows:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] If to CKI, to: [spacer.gif] Calvin Klein,
Inc.
205 West 39th Street
New York, New York 10018
Attention: President and Chief Operating Officer
Telephone: (212) 292-9901
Facsimile: (212) 292-9933 With a copy to: [spacer.gif] Calvin Klein, Inc.
205 West 39th Street
New York, New York 10018
Attention: General Counsel
Telephone: (212) 292-9652
Facsimile: (212) 764-6784 If to the Licensee, to: [spacer.gif] CK Jeanswear
Europe S.p.A.
Via Provinciale Lucchese 181 50019
Sesto Fiorentino, Florence, Italy
Attn.: Chief Executive Officer
Telephone: +39 055 305 442
Facsimile: +39 055 310 506 If to Warnaco, to: [spacer.gif] WF Overseas Fashion
C.V.
c/o Warnaco Inc.
501 Seventh Avenue
New York, New York 10018
Attn: General Counsel
Telephone: (212) 287-8282
Facsimile: (212) 287-8275 [spacer.gif]

Requests for approvals with appropriate submissions shall be sent to the
applicable party, either CRK, the President or the designated design staff
member. Financial reports shall be sent to the designated party in the Finance
Department. A party may change its address for receipt of notices at any time
upon notice to the other party.

11.4    Assignment.     The License and all rights granted to the Licensee
hereunder are personal in nature, and the Licensee shall not Transfer the
License, this Agreement or its rights and interest hereunder, or any part
hereof, without the prior written consent of CKI, which consent may be withheld
by CKI in its sole and absolute discretion.

11.5    Sublicense.     The Licensee is prohibited from granting any sublicenses
under this Agreement, unless approved by CKI.

Licensee shall have the right to grant a distributorship or distributorships
(excluding a sublicense) for limited areas or jurisdictions in the Territory),
but no such distributorship shall reduce in any way Licensee's obligations
hereunder nor may such distributorship or any sublicense agreement be entered
into unless the following terms and conditions are first satisfied:

(i)    the term of any distributorship or sublicense agreement shall be no more
than five (5) years or five (5) years plus five (5) years contingent on at least
compliance (with automatic termination upon termination of this Agreement);


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



(ii)    The distributor or sublicensee must agree to comply in its activities as
a distributor or sublicensee with all of the provisions of this Agreement
applicable to such distribution;

(iii)    The distributor or sublicensee must agree not to assign, transfer, or
further grant the distributorship agreement or sublicense agreement itself or
any of the rights granted to it thereunder without CKI's prior written consent;
and

(iv)    The distributor or sublicensee must acknowledge that each of CKI, CKTT
and Mr. Calvin Klein are third-party beneficiaries, must afford CKI rights of
inspection, approval and termination consistent with its rights pursuant to this
Agreement, which it may exercise directly, including rights of termination, and
must indemnify CKI, CKTT and Mr. Calvin Klein from liabilities and claims
specifically in accordance with the provisions hereof;

(v)    Licensee must deliver a copy of each distributorship and proposed
sublicense agreement and must subsequently deliver a copy of each material
amendment thereof to CKI, prior to the execution thereof in the case of any
proposed sublicense for review and approval, and shall deliver a conformed copy
to CKI promptly after its execution and the execution of each amendment thereto;

(vi)    if Licensee enters into an agreement and fails to control, pursuant to
this Agreement or the terms of the distributorship agreement or sublicense
agreement, the distributor or sublicensee thereunder, and as a result of such
failure fails to prevent a breach by such distributor or sublicense agreement of
any provision of this Agreement or the distributorship agreement or sublicense
agreement, CKI may, in addition to all of its other rights and remedies under
this Agreement, require Licensee to ameliorate the effect of such breach; and

(vii)    if applicable, ***

11.6    Assignment by CKI.     CKI shall have a complete and unrestricted right
to Transfer any or all of its rights and interests in this Agreement, provided
that such transferee is bound by all of the terms hereof, and subject to the
Licensee's right to continue to exercise all of its rights hereunder.

11.7    No Agency.     The Licensee shall not represent itself as the agent or
legal representative of CKI or its Affiliates for any purpose whatsoever and
shall have no right to create or assume any obligation of any kind, express or
implied, for or on behalf of them in any way whatsoever. CKI shall similarly not
represent itself as the agent or legal representative of the Licensee or its
Affiliates for any purpose whatsoever and shall have no right to create or
assume any obligation of any kind, express or implied, for or on behalf of them
in any way whatsoever.

11.8    Suspension of Obligations.     If the Licensee shall be prevented from
performing any of its obligations because of Federal governmental regulation or
martial order, or by war, declared or undeclared, or other major and material
calamities such as fire, earthquake, or similar Acts of God, the Licensee's
obligations shall be suspended during the period of such conditions except for
payment and provided the Licensee promptly commences and proceeds diligently to
ameliorate the effect. If such condition continues for a period of more than 60
days, CKI shall have the right to terminate this Agreement.

11.9    Benefit.     This Agreement shall inure to the benefit of and be binding
upon the parties hereto, and, subject to §§ 11.4 and 11.6, their successors and
assigns. PVH, CKTT and Mr. Calvin Klein (with respect to §§ 9.1 and 9.4) shall
be third-party beneficiaries of this Agreement and, whether or not expressly set
forth herein, shall have the right (a) to exercise, and enforce against the
Licensee, the rights of CKI hereunder if CKI fails to exercise such rights, and
(b) to exercise, and enforce against the Licensee, the same rights as CKI
hereunder in addition to (and not in lieu of) any rights CKI has hereunder.
Nothing herein shall be deemed to give the Licensee any rights to make any claim
against PVH, CKTT and/or Mr. Calvin Klein.

11.10    Entire Agreement; Amendment.     This Agreement, including the exhibits
hereto, constitutes the entire agreement of the parties hereto with respect to
the subject matter hereof and all prior agreements, contracts, promises,
representations and statements between them, if any, whether written or


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



oral, with respect thereto are merged into and superseded by this Agreement,
except as specifically set forth herein. This Agreement may not be amended or
modified, except in a writing signed by both parties hereto and exchanged
between them.

11.11    Non-Waiver.     No waiver by either party of any breach hereof or
default hereunder will constitute a continuing wavier of such provision or of
any other provision of this Agreement. Acceptance of payment by CKI will not be
deemed a waiver by CKI of any violation of or default under any of the
provisions of this Agreement by the Licensee or an election of remedies as to
which any and all rights (and all remedies) are expressly reserved and retained.

11.12    Severability.     In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect in
any jurisdiction, the validity, legality and enforceability of such provisions
shall not be affected or impaired in any other jurisdiction, nor shall the
remaining provisions contained herein in any way be affected or impaired
thereby, unless CKI determines such provision was material, in which case CKI
may terminate this Agreement.

11.13    Headings.     The headings of the Articles and sections of this
Agreement are for convenience only and in no way limit, define or affect the
terms or conditions of this Agreement.

11.14    Counterparts.     This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

11.15    Governing Law.     THIS AGREEMENT AND THE RIGHTS AND     OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
PRINCIPLES OF CONFLICTS OF LAW. (HOWEVER, DISPUTES REGARDING THE LICENSED MARK
WILL BE RESOLVED IN ACCORDANCE WITH THE U.S. FEDERAL TRADEMARK LAWS AND RELATED
LAWS, STATUES, RULES AND REGULATIONS OF THE UNITED STATES UNLESS THERE ARE NO
U.S. FEDERAL LAWS, STATUTES, RULES OR REGULATIONS DISPOSITIVE OF SUCH DISPUTE,
IN WHICH EVENT SUCH DISPUTES WILL BE RESOLVED IN ACCORDANCE WITH THE PREVIOUSLY
DESCRIBED LAWS OF THE STATE OF NEW YORK.)

11.16    Jurisdiction.     Any legal action or proceeding with respect to this
Agreement shall be brought in the federal or state courts seated in the County
of New York, State of New York and, by execution and delivery of this Agreement,
each party hereby accepts for itself and in respect to its property, generally
and unconditionally, the exclusive jurisdiction of the aforesaid courts. The
Licensee hereby irrevocably and unconditionally waives any objection, including,
without limitation, any objection to the laying of venue or based on the grounds
of forum non conveniens, which it may now or hereafter have to the bringing or
maintaining of any such action or proceeding in such respective jurisdictions,
and specifically acknowledges and agrees that any judicial opinion and/or
decision rendered, judgement award in order issued by the courts of the State of
New York and/or the federal courts located therein, will be enforceable in any
jurisdiction. Any such opinion, decision, judgement and/or order may be
deposited in the applicable jurisdictional venue and court in Italy or elsewhere
in the Territory with full force and effect as if rendered within such venue and
by such judicial authority with the same full force and effect. Each party
irrevocably and unconditionally consents to the service of process of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the other party at
its address for notices provided in § 11.3, such service to become effective 30
days after such mailing.

11.17    Non-Solicitation.    

(a)    The Licensee agrees that ***

(b)    CKI agrees that ***

11.18    Confidentiality.     Each of the parties hereto acknowledges that it
may receive from the other (the "Disclosing Party"): (a) prints, designs, ideas,
sketches, and other materials or information, including,


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



without limitation; (b) financial or business information; (c) a formula,
pattern, compilation, program, device, method, technique, or process; or (d)
other information that in each case derives independent economic value, actual
or potential, from not being generally known to the public or to other persons
who can obtain economic value from its disclosure or use which the Disclosing
Party intends to use on or in connection with lines of merchandise other than
the Licensed Products and which have not as yet found their way into the
channels of distribution. The parties recognize that these materials are
valuable property of the Disclosing Party. Each of the parties hereto
acknowledges the need to preserve the confidentiality and secrecy of these
materials and agrees to take all necessary steps to ensure that use by it, or by
its contractors, will in all respects preserve such confidentiality and secrecy,
while acknowledging that each of the parties works with others on product
development and designs. None of the parties shall, at any time during the
License Period or any time thereafter, disclose or use for any purpose, other
than as contemplated by this Agreement, any confidential information and data
relating to the business of the other, except as required or otherwise
considered necessary in or to its business, but under its normal and customary
confidentiality procedures applicable overall as to such use. Nothing herein
shall be deemed to limit CKI's rights under §§ 6.8 and 6.12. The provisions of
this § 11.18 shall not apply to information that (i) is now or hereafter becomes
generally available to the public, other than as a result of a breach hereof, or
(ii) is obtained from a third party that, to the knowledge of the party
receiving the information, is not under any obligation to keep such information
confidential. Notwithstanding anything in this § 11.18 to the contrary, if any
party becomes legally compelled (including by deposition, interrogatory, request
for documents, subpoena, civil investigative demand or similar process) to
disclose any of the confidential information, such party shall provide the
others with prompt written notice of such requirement so that the party whose
information it is may seek a protective order or other appropriate remedy. If
such protective order or other remedy is not obtained, the party under
compulsion to disclose the information agrees to disclose only that portion of
the confidential information, which it is advised by counsel, is legally
required to be disclosed, and it agrees to take all reasonable steps to preserve
the confidentiality of the confidential information (including by obtaining, at
the cost of the owner of the information, an appropriate protective order or
other reliable assurance that confidential treatment will be accorded the
confidential information). In addition, the party under compulsion to disclose
the information shall not oppose any effort (and shall, if and to the extent
requested by the owner of the information, cooperate with, assist and join with
the owner of the information, at the expense of the owner of the information) in
any action by the owner of the information to obtain a protective order or other
reliable assurance that confidential treatment will be accorded the confidential
information.

11.19    Cross-Termination.     ***

11.20    Assignment Within Warnaco Family.     Following the closing of the
Transaction, pursuant to which Warnaco will, in accordance with its terms,
acquire the business of Licensee, this Agreement may be assigned within the
Warnaco family of companies in accordance with the terms as agreed by CKI and
set forth in writing simultaneously herewith.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

[spacer.gif] CALVIN KLEIN, INC.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] By: /s/ Tom
Murry                                           [spacer.gif] Name: Tom Murry  
[spacer.gif] Title: President and COO   [spacer.gif] CK JEANSWEAR EUROPE, S.P.A.
  [spacer.gif] By: /s/ Lawrence R. Rutkowski                      [spacer.gif]
Name: Lawrence R. Rutkowski   [spacer.gif] Title: Vice President and Treasurer  
[spacer.gif] CK JEANSWEAR ASIA LIMITED   [spacer.gif] By: /s/ Lawrence R.
Rutkowski                    [spacer.gif] Name: Lawrence R. Rutkowski  
[spacer.gif] Title: Vice President and Treasurer   [spacer.gif] WF OVERSEAS
FASHION C.V.   [spacer.gif] By: Warnaco U.S., Inc., its general partner  
[spacer.gif] By: /s/ Stanley P. Silverstein                             
[spacer.gif] Name: Stanley P. Silverstein   [spacer.gif] Title: President and
Secretary [spacer.gif]


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



SCHEDULE 6.13

APPROVED ACCOUNTS


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



SCHEDULE 6.14

APPROVED SECONDS AND CLOSE-OUTS ACCOUNTS


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



SCHEDULE S

SHAREHOLDERS

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Name/Address/Position [spacer.gif] #/% Shareholdings [spacer.gif]


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



EXHIBIT T

TERRITORY

European Union at 1 May 2004, which included Austria, Belgium, Luxembourg,
Netherlands, Denmark, Finland, France, Germany, Great Britain, Greece, Ireland,
Italy, Portugal, Spain, Sweden, Estonia, Latvia, Lithuania, Czech Republic,
Slovakia, Slovenia, Hungary, Poland, Malta, Cyprus.

Also Norway, Switzerland, Monte Carlo, Vatican City, Liechtenstein, Iceland and

Eastern Europe and Russia, consisting of: Croatia, Bosnia-Herzegovina, Serbia,
Macedonia, Bulgaria, Romania, Moldavia, Ukraine, Byelorussia, ex-C.I.S.
(Russia), Georgia, Armenia, Azerbaijan, Kazakhstan and Uzbekistan.

Middle East:

Lebanon, Israel, Palestine, Jordan, Iran, Saudi Arabia, Yemen, Qatar, Kuwait,
Bahrain, Oman, UAE, Egypt and Turkey.*

Africa**:

South Africa, Tunisia, Algeria, Morocco, Ivory Coast, Senegal, Nigeria.

Asia:

Hong Kong, Republic of Korea, Republic of China (Taiwan), China (PRC),
Indonesia, Philippines, Singapore, Malaysia, Thailand, New Guinea, Vietnam,
Australia, New Zealand, Cambodia, Laos, Myanmar, Macau, the Federated State of
Micronesia and Mariana Islands (but excluding U.S. Saipan) Japan (not India,
Pakistan, other jurisdictions).

[spacer.gif] [spacer.gif] * Not Syria, as regulations preclude protection of
trademark, until registration of trademark may occur, as advised by CKI.

[spacer.gif] [spacer.gif] ** N.B. – for trademark, only OAPI
application/registration.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



EXHIBIT P (page 1 of 2)

PRODUCTS

*** [approximately 2 pages redacted]


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



EXHIBIT B

ROYALTY STATEMENT

FORM MUST BE SUBMITTED COMPLETED

CALVIN KLEIN, INC.

Page _____of______

Date _____________

NAME OF LICENSEE:

LICENSEE'S ADDRESS:

LICENSED PRODUCT:

[spacer.gif] [spacer.gif] 205  For each month during the period of ___________to
_______________(the "Period").

For the month of __________________.



Category Style No. Units Gross Sales Discounts Net Sales Percentage Fees



For the month of __________________.



Category Style No. Units Gross Sales Discounts Net Sales Percentage Fees



For the month of __________________.



Category Style No. Units Gross Sales Discounts Net Sales Percentage Fees



TOTAL

205        NET SALES BY ACCOUNT

205        INVENTORY AS OF THE END OF THE PERIOD:

Style Number  Units  Wholesale Price


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



The undersigned, _______________the ______________ of the Licensee, does hereby
certify that the foregoing information provided to CKI pursuant to the License
Agreement is complete and accurate.

IN WITNESS WHEREOF, the undersigned has executed this Royalty Statement on this
____ day of ___________, ____.

[spacer.gif] LICENSEE :

[spacer.gif] By: ________________________________________
Name:

[spacer.gif] Title: Chief Financial Officer or other duly authorized executive
officer as applicable

The completion of this statement does not limit the Licensee's right to receive
credit for payments of Minimum Guaranteed Fees and Percentage Fees as set forth
said License Agreement.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



EXHIBIT D

THIRD-PARTY
MANUFACTURING
AGREEMENT

AGREEMENT, dated _________ __, _________, by and between ____________________
(the "Licensee"), having an address at ___________________, and
________________(the "Manufacturer"), having an address at ____________________.

WITNESSETH:

WHEREAS, the Licensee pursuant to a License Agreement with CALVIN KLEIN, INC.
("CKI") has been granted a license ("License") to use the CALVIN KLEIN trademark
(the "Licensed Mark") in connection with the distribution, sale and marketing of
certain goods ("Licensed Products");

WHEREAS, CKI, a subsidiary of Phillips-Van Heusen Corporation ("PVH"), is the
licensee and beneficial owner of the trademarks CALVIN KLEIN, CK and CK/CALVIN
KLEIN for certain products, which are owned of record by the Calvin Klein
Trademark Trust ("CKTT"), and PVH is the owner, licensee or sublicensee of the
trademarks VAN HEUSEN, IZOD, IZOD CLUB, BASS, G.H. BASS, GEOFFREY BEENE, ARROW,
KENNETH COLE NEW YORK, REACTION BY KENNETH COLE, BCBG MAX AZRIA and DKNY, and
PVH's policy is not to place, and to cause its subsidiaries and their respective
licensees and sublicensees not to place, orders with any manufacturer or
subcontractor that breaches the provisions contained in this Agreement and
similar provisions contained in other third-party manufacturing agreements of
PVH or any of its affiliates, including, without limitation, CKI;

WHEREAS, the License entitles the Licensee to subcontract the manufacture and/or
assembly of the Licensed Products to third parties, subject to certain express
limitations and conditions; and

WHEREAS, the Licensee has selected the Manufacturer as a manufacturer to produce
the Licensed Products for the Licensee subject and pursuant to the terms and
conditions set forth below;

NOW, THEREFORE, the parties hereby agree as follows:

1.    The Manufacturer shall have no rights in or to the Licensed Mark or in any
mark similar thereto by reason of its manufacture of the Licensed Products and
shall only use the Licensed Mark in strict accordance with the Licensee's
instructions.

2.    The Manufacturer recognizes the validity of the Licensed Mark and will
take no action, either during the term of this Agreement or at any time
thereafter, in derogation of CKI's and/or CKTT's entire right and interest in
and to the Licensed Mark or any value thereof or prestige related thereto. The
Manufacturer will not, either during the term of this Agreement or at any time
thereafter, oppose, petition to cancel or otherwise interfere with any
registration CKI or CKTT has now or may obtain in the future for the Licensed
Mark.

3.    The Manufacturer will manufacture and sell the Licensed Products and/or
assemble the Licensed Products and will deliver them only to the Licensee or to
the Licensee's authorized representative or agents. Any and all Licensed
Products produced by the Manufacturer which do not meet the Licensee's quality
standards or result from overruns or cancellations of the Licensee's orders
(collectively, "Rejected Products") will be strictly accounted for and
physically maintained, at the Manufacturer's sole expense, in the Manufacturer's
warehouse or such other place as may be under the Manufacturer's exclusive
access and control. Rejected Products not bearing the Licensed Mark or any
identifying logo may be sold to any third party; provided; however, that all
labels, hang tags, and other identifying marks must be removed from such
Rejected Products before sale to such a third party. Rejected Products bearing
the Licensed Mark or any identifying logo may be sold to any third party;
provided, however, that (A) such Rejected Products must be held for a minimum
period of three months after the original ship date of the Licensee's


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



purchase order, and (B) all labels must be cut and the Product clearly and
significantly stamped "irregular" before sale to such a third party. **

4.    The Manufacturer will follow the specifications and standards from time to
time stipulated by the Licensee and will permit the Licensee, CKI and PVH to
inspect the manufacturing processes and provide samples of the Licensed Products
in order for the Licensee, CKI or PVH, as the case may be, to satisfy itself
that the specifications and standards are being met.

5.    The Manufacturer acknowledges that the Licensee may provide it with
certain prints, designs, ideas, sketches and other materials or trade secrets
which may or will be used in connection with the Licensed Products and/or lines
of merchandise other than the Licensed Products which have not been announced to
the public or entered the stream of commerce. The Manufacturer recognizes that
such materials are exclusive and valuable property of CKI or PVH and
acknowledges the need to preserve the confidentiality and secrecy of such
materials. The Manufacturer agrees to take all reasonable precautions to protect
the secrecy of the materials, samples and designs prior to their commercial
distribution or the showing of samples of same for sale. The Manufacturer will
also take all reasonable precautions to protect the secrecy of the original
designs created either by CKI, PVH or the Licensee for Licensed Products prior
to their advertisement, commercial distribution or the showing of samples for
sale. During the term of this Agreement, the Manufacturer will not disclose or
use for any purpose not contemplated by this Agreement any confidential
information or data that is proprietary to CKI, PVH or the Licensee.

6.    The Manufacturer shall institute procedures to control the storage,
requisition from storage and use all labels, packages and other materials
bearing the Licensed Mark to safeguard against the escape or unauthorized use of
the Licensed Mark or Licensed Products.

7.     The Manufacturer will adhere to the standards and guidelines set forth in
PVH's publication "A Shared Commitment - Requirements for Suppliers,
Contractors, Business Partners" and PVH's "Statement of Corporate
Responsibility," copies of which the Manufacturer acknowledges it has received.
The Manufacturer further acknowledges that it has read and understands such
publications. The Manufacturer will communicate immediately to the Licensee any
departure from such standards and guidelines. The Manufacturer acknowledges that
compliance with such standards and guidelines is a prerequisite to a continuing
relationship with the Licensee.

In case any one or more of the provisions contained in this Agreement should be
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of such provisions shall not be affected
or impaired in any other jurisdiction, nor shall the remaining provisions
contained herein in any way be affected or impaired thereby.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REFERENCE TO ITS PRINCIPALS OF CONFLICTS OF LAW.

[spacer.gif]

[spacer.gif] [spacer.gif] ** Bracketed language should be deleted where
agreement is with subcontractor.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] LICENSEE:   [spacer.gif] By:
                                                      [spacer.gif]         Name:
  [spacer.gif]         Title:   [spacer.gif] MANUFACTURER:   [spacer.gif] By:
                                                      [spacer.gif]         Name:
  [spacer.gif]         Title: [spacer.gif]


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



EXHIBIT E

PRODUCTION FACILITY EVALUATION FORM

FORM MUST BE SUBMITTED COMPLETED

CALVIN KLEIN, INC.

Page _____of______

Date _____________

NAME OF LICENSEE:

LICENSEE'S ADDRESS:

LICENSED PRODUCT:

PRODUCTION FACILITY:

Name:
_________________________________________________________________________________

Name of President of Production Facility
__________________________________________________

Address:
_______________________________________________________________________________

_______________________________________________________________________________________

Product:________________________________________________________________________________

Date Factory Evaluation
Completed:______________________________________________________

Signed:             ______________________________________

                (Note: Must be signed by an authorized officer of the division
producing Licensed Products)

______________________________________

(Print Name)

Submit to the attention of:

[spacer.gif] CALVIN KLEIN, INC.
205 West 39th Street
New York, NY 10018
Attention:
Deirdre Miles-Graeter


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



4 October 2005

SCHEDULE OF CALVIN KLEIN TRADEMARKS CL. 18

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] COUNTRY [spacer.gif] APPLICATION/
REG. DATE [spacer.gif] APPLICATION(S.NO.)/
REGISTRATION NO. [spacer.gif] CLASS   [spacer.gif]   [spacer.gif]   [spacer.gif]
  Afghanistan [spacer.gif] 4 Jun 96 [spacer.gif] Reg. No. 5269 [spacer.gif]
3,9,14,18,25   [spacer.gif]   [spacer.gif]   [spacer.gif]   Albania [spacer.gif]
2 Jul 97 [spacer.gif] Reg. No. 6555 [spacer.gif] 3,18,24,25,42   [spacer.gif]  
[spacer.gif]   [spacer.gif]   Algeria [spacer.gif] 3 Feb 92 [spacer.gif] Reg.
No. 62374 [spacer.gif] 3,9,14,16,18,24,25,42   [spacer.gif]   [spacer.gif]  
[spacer.gif]   Andorra [spacer.gif] 13 Dec 96 [spacer.gif] Reg. No. 957
[spacer.gif] 3,9,14,18,25   [spacer.gif]   [spacer.gif]   [spacer.gif]   Angola
[spacer.gif] 1 Apr 96 [spacer.gif] Reg. No. 004665 [spacer.gif] 18  
[spacer.gif]   [spacer.gif]   [spacer.gif]   Armenia (4) [spacer.gif] 11 Jun 97
[spacer.gif] Reg. No. 1855 [spacer.gif] 3,9,14,16,18,24,25,42   [spacer.gif]  
[spacer.gif]   [spacer.gif] (re-reg of USSR 85858)   [spacer.gif]   [spacer.gif]
  [spacer.gif]   Australia [spacer.gif] 28 Feb 97 [spacer.gif] Reg. No. 728,703
[spacer.gif] 3,8,16,18,20,21,24,25,26,27,35,42 [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]  
Austria [spacer.gif] 30 May 97 [spacer.gif] Reg. No. 95,305 [spacer.gif]
16,18,35,42   [spacer.gif]   [spacer.gif]   [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   Azerbaijan [spacer.gif] 3 Apr 98 [spacer.gif] Reg.
No. 980,565 [spacer.gif] 3,9,14,16,18,24,25,42   [spacer.gif]   [spacer.gif]  
[spacer.gif] (re-reg of USSR 85858)   [spacer.gif]   [spacer.gif]   [spacer.gif]
  Bahrain [spacer.gif] 29 Jun 89 [spacer.gif] Reg. No. 12657 [spacer.gif] 18  
[spacer.gif]   [spacer.gif]   [spacer.gif]   Bangladesh [spacer.gif] 21 May 96
[spacer.gif] Ser. No. 46,969 [spacer.gif] 18 [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]  
Belorussian [spacer.gif] 4-Oct-93 [spacer.gif] Reg. No. 1259 [spacer.gif]
3,9,14,16,18,24,25,42   [spacer.gif]   [spacer.gif]   [spacer.gif] (re-reg of
USSR 85858)   [spacer.gif]   [spacer.gif]   [spacer.gif]   Benelux [spacer.gif]
12 May 97 [spacer.gif] Reg. No. 615,779 [spacer.gif] 16,18,20,21,24,26,27,35,42
  [spacer.gif]   [spacer.gif]   [spacer.gif]   Bosnia- [spacer.gif]  
[spacer.gif]   [spacer.gif]   Herzegovina [spacer.gif] 5 Apr 96 [spacer.gif]
Reg. No. BAZ 96519 [spacer.gif] 3,9,14,18,25   [spacer.gif]   [spacer.gif]  
[spacer.gif]   Brunei [spacer.gif] 20 Jun 98 [spacer.gif] Reg. No. 24,840
[spacer.gif] 18   [spacer.gif]   [spacer.gif]   [spacer.gif]   Bulgaria
[spacer.gif] 21 Feb 96 [spacer.gif] Reg. No. 27674 [spacer.gif] 3,18,24,25  
[spacer.gif]   [spacer.gif]   [spacer.gif]   Cambodia [spacer.gif] 4 Apr 96
[spacer.gif] Reg. No. 7089 [spacer.gif] 18   [spacer.gif]   [spacer.gif]  
[spacer.gif]   China [spacer.gif] 21 Apr 93 [spacer.gif] Reg. No. 638,716
[spacer.gif] 18   [spacer.gif]   [spacer.gif]   [spacer.gif]   Croatia
[spacer.gif] 8 Oct 97 [spacer.gif] Reg. No. Z- 960554 [spacer.gif] 14,18
[spacer.gif]


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] COUNTRY [spacer.gif] APPLICATION/
REG. DATE [spacer.gif] APPLICATION(S.NO.)/
REGISTRATION NO. [spacer.gif] CLASS   [spacer.gif]   [spacer.gif]   [spacer.gif]
    [spacer.gif]   [spacer.gif]   [spacer.gif]   CTM [spacer.gif] 1 Apr 96
[spacer.gif] Reg. No. 79707 [spacer.gif] 3,4,8,9,14,16,18,20,21,   [spacer.gif]
  [spacer.gif]   [spacer.gif] 24,25,26,27,35,42   [spacer.gif]   [spacer.gif]  
[spacer.gif]   Cyprus [spacer.gif] 20 Sep 95 [spacer.gif] Reg. No. 43454
[spacer.gif] 18   [spacer.gif]   [spacer.gif]   [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   Czech Republic [spacer.gif] 20 Jan 91 [spacer.gif]
Reg. No. 168,158 [spacer.gif] 3,18,25   [spacer.gif]   [spacer.gif]  
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   Denmark
[spacer.gif] 30 Dec 77 [spacer.gif] Reg. No. 04451/1977 [spacer.gif]
3,9,14,18,24,25   [spacer.gif]   [spacer.gif]   [spacer.gif]   Egypt
[spacer.gif] 23 Apr 97 [spacer.gif] Ser . No. 106565 [spacer.gif] 18  
[spacer.gif]   [spacer.gif]   [spacer.gif]     [spacer.gif]   [spacer.gif]  
[spacer.gif]   Estonia [spacer.gif] 11 Aug 94 [spacer.gif] Reg. No. 12297
[spacer.gif] 3,9,14,16,18,24,25,42
(re-reg of USSR)   [spacer.gif]   [spacer.gif]   [spacer.gif]   Finland
[spacer.gif] 5 May 83 [spacer.gif] Reg. No. 85327 [spacer.gif] 3,14,16,18,24,25
  [spacer.gif]   [spacer.gif]   [spacer.gif]     [spacer.gif]   [spacer.gif]  
[spacer.gif]   France [spacer.gif] 31 May 77 [spacer.gif] Reg. No. 1,018,501
[spacer.gif] 3,9,14,18,24,25   [spacer.gif]   [spacer.gif]   [spacer.gif]   (St.
Martin, St. Barthelomy, French Guiana & other French Antilles) [spacer.gif] 28
Apr 87 [spacer.gif] Reg. No. 1,405,842 [spacer.gif] 3,9,14,18,24,25  
[spacer.gif]   [spacer.gif]   [spacer.gif]   Gaza Strip [spacer.gif]  
[spacer.gif]   [spacer.gif]   (Palestine) [spacer.gif] 14 Feb 96 [spacer.gif]
Reg. No. 3575 [spacer.gif] 18   [spacer.gif]   [spacer.gif]   [spacer.gif]    
[spacer.gif]   [spacer.gif]   [spacer.gif]   Georgia [spacer.gif] 27 Jan 97
[spacer.gif] Reg. No. 4411 [spacer.gif] 3,9,14,16,18,24,25,42
(re-reg of USSR 85858)   [spacer.gif]   [spacer.gif]   [spacer.gif]    
[spacer.gif]   [spacer.gif]   [spacer.gif]   Germany [spacer.gif] 9 Nov 90
[spacer.gif] Reg. No. 647386 [spacer.gif] 3,9,14,16,18,24,25,42   [spacer.gif]
11 Jul 78 [spacer.gif] Reg. No. 973637 [spacer.gif] 3,9,14,18,24,25  
[spacer.gif]   [spacer.gif]   [spacer.gif]   Ghana [spacer.gif] 26 Apr 89
[spacer.gif] Reg. No. 24,235 [spacer.gif] 18   [spacer.gif]   [spacer.gif]  
[spacer.gif]   Greece [spacer.gif] 17 Feb 98 [spacer.gif] Reg. No. 126,514
[spacer.gif] 9,18   [spacer.gif]   [spacer.gif]   [spacer.gif]   Guyana
[spacer.gif] 19 Apr 96 [spacer.gif] Reg. No. 15,451A [spacer.gif] 18
[spacer.gif] 19 Apr 17   [spacer.gif]   [spacer.gif]   [spacer.gif]    
[spacer.gif]   [spacer.gif]   [spacer.gif]   Hong Kong [spacer.gif] 10 Jul 80
[spacer.gif] Reg. No. 1955/84 (S) [spacer.gif] 18   [spacer.gif]   [spacer.gif]
  [spacer.gif]   [spacer.gif]


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] COUNTRY [spacer.gif] APPLICATION/
REG. DATE [spacer.gif] APPLICATION(S.NO.)/
REGISTRATION NO. [spacer.gif] CLASS [spacer.gif]     [spacer.gif]   [spacer.gif]
  [spacer.gif]   [spacer.gif]   Hungary (3) [spacer.gif] 24 May 89 [spacer.gif]
Reg. No. 128,535 [spacer.gif] 3,18,24,25 [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]   India [spacer.gif] 23 Jan 96
[spacer.gif] Reg. No. 566,078 [spacer.gif] 18 [spacer.gif] 23 Jan 06  
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Indonesia
[spacer.gif] 20 Oct 97 [spacer.gif] Reg. No. 400,498 [spacer.gif] 18
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]  
Iran [spacer.gif] 10 Jun 92 [spacer.gif] Reg. No. 69505 [spacer.gif]
3,9,14,16,18,24,25,35 [spacer.gif]     [spacer.gif]   [spacer.gif]  
[spacer.gif]   [spacer.gif]   Ireland [spacer.gif] 1 Apr 97 [spacer.gif] Reg.
No. 207,116 [spacer.gif] 16,18 [spacer.gif]     [spacer.gif]   [spacer.gif]  
[spacer.gif]   [spacer.gif]   Israel [spacer.gif] 30 Aug 84 [spacer.gif] Reg.
No. 50337 [spacer.gif] 18 [spacer.gif] 26 Jun 15   [spacer.gif] 6 Sep 98
[spacer.gif] Reg. No. 113537 [spacer.gif] 18 (ext. goods) [spacer.gif] 10 Jul 18
  [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Italy [spacer.gif]
18 Mar 85 [spacer.gif] Reg. No. 346,124 [spacer.gif] 9,14,18,24,25 [spacer.gif]
    [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Japan
[spacer.gif] 23 Aug 77 [spacer.gif] Reg. No. 1,294,434 [spacer.gif] 17(18,24,25)
[spacer.gif]     [spacer.gif] 25 Dec 85 [spacer.gif] Reg. No. 1,830,626
[spacer.gif] 21(14,18,25) reclassified 8/05 [spacer.gif]     [spacer.gif] 25 Dec
85 [spacer.gif] Reg. No. 1,830,627 [spacer.gif] 21(14,18,25)(Katakana)
reclassified 8/05 [spacer.gif]     [spacer.gif] 30 Jun 81 [spacer.gif] Reg. No.
1,466,762 [spacer.gif] 22(18,25) [spacer.gif]     [spacer.gif] 30 Jun 81
[spacer.gif] Reg. No. 1,466,763 [spacer.gif] 22(18,25)(Katakana) [spacer.gif]  
  [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Jordan
[spacer.gif] 8 May 95 [spacer.gif] Reg. No. 37781 (r) [spacer.gif] 18 (CK/Calvin
Klein) [spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]  
[spacer.gif]   Kazakhstan [spacer.gif] 23 Jun 95 [spacer.gif] Reg. No. 2037
[spacer.gif] 3,9,14,16,18,24,25,42 [spacer.gif]     [spacer.gif]   [spacer.gif]
  [spacer.gif] (re-reg of USSR 85858) [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]   Kenya [spacer.gif] 13 Mar 96
[spacer.gif] Reg. No. 44020 [spacer.gif] 18 [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]   Kuwait [spacer.gif] 1 Aug 94
[spacer.gif] Reg. No. 26856 [spacer.gif] 18 [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]   Kyrgyzstan [spacer.gif] 1 Nov 88
[spacer.gif] Reg. No. 182 [spacer.gif] 3,9,14,16,18,24,25,42 [spacer.gif]    
[spacer.gif]   [spacer.gif]   [spacer.gif] (Re-reg of USSR No. 85858)
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]  
Laos [spacer.gif] 3 Sep 97 [spacer.gif] Reg. No. 5842 [spacer.gif]
8,9,14,16,18,20,21,26,27,35,42 [spacer.gif]     [spacer.gif]   [spacer.gif]  
[spacer.gif]   [spacer.gif]   Latvia (3) [spacer.gif] 30 Jun 93 [spacer.gif]
Reg. No. LV M19392 [spacer.gif] 3,9,14,16,18,24,25,42 [spacer.gif]    
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif] (re-reg of USSR) [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]   Lesotho [spacer.gif] 20 Apr 98
[spacer.gif] Ser. No. LS/M/98/00149 [spacer.gif] 3,18 [spacer.gif]    
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Liberia [spacer.gif]
23 Mar 92 [spacer.gif] Reg. No. 24392/342 [spacer.gif] 3,14,16,18,24,25,42
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]  
Libya [spacer.gif]   [spacer.gif] will come [spacer.gif] 3,14,18,24,25,35,42
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]  
[spacer.gif]


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] COUNTRY [spacer.gif] APPLICATION/
REG. DATE [spacer.gif] APPLICATION(S.NO.)/
REGISTRATION NO. [spacer.gif] CLASS [spacer.gif]   Liechtenstein [spacer.gif] 16
Aug 93 [spacer.gif] Reg. No. 8816 [spacer.gif] 9,14,16,18,24,25,42 [spacer.gif]
    [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]   Lithuania [spacer.gif] 27 Sep 93
[spacer.gif] Reg. No. LT- 12685 [spacer.gif] 3,9,14,16,18,24,25,42 [spacer.gif]
    [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Macau
[spacer.gif] 6 Jan 93 [spacer.gif] Reg. No. 9378-M [spacer.gif] 18 [spacer.gif]
    [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Macedonia
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]     [spacer.gif] 17
May 02 [spacer.gif] Reg. No. 08165 [spacer.gif] 18 [spacer.gif]     [spacer.gif]
  [spacer.gif]   [spacer.gif]   [spacer.gif]   Malawi [spacer.gif] 1 Apr 98
[spacer.gif] Reg. No. 109/98 [spacer.gif] 18 [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]     [spacer.gif]   [spacer.gif]  
[spacer.gif]   [spacer.gif]   Malaysia [spacer.gif] 12 Sep 95 [spacer.gif] Reg.
No. 9546/95 [spacer.gif] 18 [spacer.gif]     [spacer.gif]   [spacer.gif]  
[spacer.gif]   [spacer.gif]   Malta & Gozo [spacer.gif] 3 May 96 [spacer.gif]
Ser. No. 25654 [spacer.gif] 18 [spacer.gif]     [spacer.gif]   [spacer.gif]  
[spacer.gif]   [spacer.gif]   Mauritius [spacer.gif] 21 Apr 98 [spacer.gif] Reg.
No. A/43No53 [spacer.gif] No Classes (3,9,16,18,23-26) [spacer.gif]    
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Moldavia
[spacer.gif] 18 Feb 94 [spacer.gif] Reg. No. 352 [spacer.gif]
3,9,14,16,18,24,25,42 [spacer.gif]     [spacer.gif]   [spacer.gif]  
[spacer.gif] (re-reg of USSR 85858) [spacer.gif]     [spacer.gif]   [spacer.gif]
  [spacer.gif]   [spacer.gif]   Monaco [spacer.gif] 20 Mar 97 [spacer.gif] Reg.
No. 97-18071 [spacer.gif] 9,16,18,42 [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]     [spacer.gif]   [spacer.gif]  
[spacer.gif]   [spacer.gif]   Mongolia [spacer.gif] 13 May 96 [spacer.gif] Reg.
No. 1948 [spacer.gif] 3,14,16,18,24,25 [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]   Montserrat [spacer.gif] 19 Apr 97
[spacer.gif] Reg. No. 1528 [spacer.gif] 18,24,42 UK 2130032 [spacer.gif]    
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Myanmar [spacer.gif]
  [spacer.gif]   [spacer.gif]   [spacer.gif]   (F/K/A Burma) [spacer.gif] 27 May
96 [spacer.gif] Reg. No. 4/2223/96 [spacer.gif] 3,9,14,18,25,25(MU),25(WU)
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]  
Namibia [spacer.gif] 1 Mar 98 [spacer.gif] Reg. No. 98/0366 [spacer.gif] 18
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]  
Nepal [spacer.gif] 18 Dec 96 [spacer.gif] Reg. No. 12184/053 [spacer.gif] 18
[spacer.gif]   Netherlands [spacer.gif]   [spacer.gif]   [spacer.gif]  
[spacer.gif]   Antilles [spacer.gif] 21 Feb 96 [spacer.gif] Reg. No. 00497
[spacer.gif] 3,4,8,9,14,16,18,20,21,24,25,26,27 [spacer.gif]   (Curacao, Bonaire
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Saba, St.
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   St. Eustatius
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Maarten)
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]   New Zealand [spacer.gif] 9 May 80
[spacer.gif] Reg. No. B132527 [spacer.gif] 18 [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]   Nigeria [spacer.gif] 20 May 98
[spacer.gif] Reg. No. 65075 [spacer.gif] 18 [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]   Norway [spacer.gif] 11 May 94
[spacer.gif] Reg. No. 162,557 [spacer.gif] 3,16,18,24,25 [spacer.gif]  
[spacer.gif]


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] COUNTRY [spacer.gif] APPLICATION/
REG. DATE [spacer.gif] APPLICATION(S.NO.)/
REGISTRATION NO. [spacer.gif] CLASS [spacer.gif]     [spacer.gif]   [spacer.gif]
  [spacer.gif]   [spacer.gif]   OAPI [spacer.gif] 9 May 89 [spacer.gif] Reg. No.
28977 [spacer.gif] 3,9,14,16,18,24,25 [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]   Oman [spacer.gif] 15 Feb 93
[spacer.gif] Reg. No. 8070 [spacer.gif] 18 [spacer.gif]   [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] COUNTRY [spacer.gif] APPLICATION/
REG. DATE [spacer.gif] APPLICATION(S.NO.)/
REGISTRATION NO. [spacer.gif] CLASS [spacer.gif]     [spacer.gif]   [spacer.gif]
  [spacer.gif]   [spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]  
[spacer.gif]   Pakistan [spacer.gif] 3 Aug 92 [spacer.gif] Ser. No. 116549
[spacer.gif] 18 [spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]  
[spacer.gif]   Philippines [spacer.gif] 1 Mar 01 [spacer.gif] Reg. No.
4-96-110658 [spacer.gif] 18 [spacer.gif]     [spacer.gif]   [spacer.gif]  
[spacer.gif]   [spacer.gif]   Poland (3) [spacer.gif] 17 May 89 [spacer.gif]
Reg. No. 67629 [spacer.gif] 3,18,24,25 [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]   Portugal [spacer.gif] 18 Oct 93
[spacer.gif] Reg. No. 279,542 [spacer.gif] 18 [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]   Qatar [spacer.gif] 18 Aug 97
[spacer.gif] Ser. No. 17367 [spacer.gif] 18 [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]   Romania [spacer.gif] 25 May 89
[spacer.gif] Reg. No. 15922 [spacer.gif] 3,18,24,25 [spacer.gif]    
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Russian [spacer.gif]
1 Nov 88 [spacer.gif] Reg. No. 85858 [spacer.gif] 3,9,14,16,18,24,25,42
[spacer.gif]   Federation [spacer.gif]   [spacer.gif]   [spacer.gif] (Re-reg of
USSR) [spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif] (former USSR)
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]  
(Republic of) [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Saudi
Arabia [spacer.gif] 19 Apr 98 [spacer.gif] Reg. No. 433/5 [spacer.gif] 18
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]  
Seychelles [spacer.gif] 20 Apr 98 [spacer.gif] Reg. No. 4665 [spacer.gif] 18
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]    
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Singapore
[spacer.gif] 11 Sep 95 [spacer.gif] Reg. No. 8648/95 [spacer.gif] 18
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]  
Slovak Republic [spacer.gif] 20 Jan 91 [spacer.gif] Reg. No. 168,158
[spacer.gif] 3,18,25 [spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]
  [spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]  
Slovenia [spacer.gif] 2 Apr 98 [spacer.gif] Reg. No. 9870456 [spacer.gif] 18
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]    
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   South Africa
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   (Covers Venda
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Transkei &
[spacer.gif] 26 Mar 80 [spacer.gif] Reg. No. 80/1805 [spacer.gif] 18
[spacer.gif]   Bophuthatswana) [spacer.gif]   [spacer.gif]   [spacer.gif]  
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]  
South Korea [spacer.gif] 7 Feb 94 [spacer.gif] Reg. No. 284,636 [spacer.gif]
K12(3,18,26) [spacer.gif]     [spacer.gif] 27 Dec 94 [spacer.gif] Reg. No.
304,729 [spacer.gif] K27(18,25) [spacer.gif]     [spacer.gif] 23 Feb 02
[spacer.gif] Reg. No. 250,928 [spacer.gif] K25(18) [spacer.gif]   [spacer.gif]


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] COUNTRY [spacer.gif] APPLICATION/
REG. DATE [spacer.gif] APPLICATION(S.NO.)/
REGISTRATION NO. [spacer.gif] CLASS [spacer.gif]     [spacer.gif] 2 Mar 93
[spacer.gif] Reg. No. 258,991 [spacer.gif] K23(18)(24) [spacer.gif]    
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Spain [spacer.gif]
20 Nov 97 [spacer.gif] Reg. No. 2,091,389 [spacer.gif] 18 [spacer.gif]    
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Sri Lanka
[spacer.gif] 13 Sep 95 [spacer.gif] Reg. No. 75694 [spacer.gif] 18 [spacer.gif]
    [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Sudan
[spacer.gif] 7 Dec 95 [spacer.gif] Reg. No. 24899 [spacer.gif] 18 [spacer.gif]  
  [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Suriname
[spacer.gif] 4 Aug 95 [spacer.gif] Reg. No. 14,504 [spacer.gif] 18 [spacer.gif]
    [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Swaziland
[spacer.gif] 1 Apr 98 [spacer.gif] Reg. No. 156/98 [spacer.gif] 3,18
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]  
Sweden [spacer.gif] 5 May 95 [spacer.gif] Reg. No. 301,064 [spacer.gif]
3,9,16,18,24,25 [spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]  
[spacer.gif]   Switzerland [spacer.gif] 11 Apr 95 [spacer.gif] Reg. No. 436,944
[spacer.gif] 4,8,14,16,18,20,21,27,31,35,42 [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]   Tajikistan [spacer.gif] 12 Jul 94
[spacer.gif] Reg. No. TJ 300 [spacer.gif] 3,9,14,16,18,24,25,42 [spacer.gif]    
[spacer.gif]   [spacer.gif]   [spacer.gif] (rereg USSR No.85858) [spacer.gif]  
  [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Taiwan
[spacer.gif] 1 Jul 91 [spacer.gif] Reg. No. 527,398 [spacer.gif] 43(18)
[spacer.gif]     [spacer.gif] 16 Jun 91 [spacer.gif] Reg. No. 526,301
[spacer.gif] 64(18) [spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]
  [spacer.gif]   Tangier [spacer.gif] 19 Mar 96 [spacer.gif] Reg. No. 10958
[spacer.gif] 3,9,14,18,25 [spacer.gif]     [spacer.gif]   [spacer.gif]  
[spacer.gif]   [spacer.gif]   Thailand [spacer.gif] 27 Aug 96 [spacer.gif] Reg.
No. Kor64653 [spacer.gif] 18 [spacer.gif]     [spacer.gif]   [spacer.gif]  
[spacer.gif]   [spacer.gif]   Tunisia [spacer.gif] 23 May 96 [spacer.gif] Reg.
No. EE 96.0641 [spacer.gif] 3,9,14,16,18,24,25,26, [spacer.gif]     [spacer.gif]
  [spacer.gif]   [spacer.gif]   [spacer.gif]   Turkey [spacer.gif] 16 Feb 96
[spacer.gif] Reg. No. 167298 [spacer.gif] 9,16,18,24,25 [spacer.gif]    
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   Turkmenistan
[spacer.gif] 3 Sep 97 [spacer.gif] Reg. No. 1049 [spacer.gif]
3,9,14,16,18,24,25,42 [spacer.gif]     [spacer.gif]   [spacer.gif]  
[spacer.gif] (re-reg of USSR 85858) [spacer.gif]     [spacer.gif]   [spacer.gif]
  [spacer.gif]   [spacer.gif]   Uganda [spacer.gif] 6 May 98 [spacer.gif] Reg.
No. 21558 [spacer.gif] 18 [spacer.gif]     [spacer.gif]   [spacer.gif]  
[spacer.gif]   [spacer.gif]   Ukraine [spacer.gif] 1 Nov 88 [spacer.gif] Reg.
No. 4610 [spacer.gif] 3,9,14,16,18,24,25,42 [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif] (re-reg of USSR 85858) [spacer.gif]     [spacer.gif]
  [spacer.gif]   [spacer.gif]   [spacer.gif]   United Arab [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]   Emirates [spacer.gif] 24 Nov 97
[spacer.gif] Reg. No. 13005 [spacer.gif] 18 [spacer.gif]     [spacer.gif]  
[spacer.gif]   [spacer.gif]   [spacer.gif]   United Kingdom [spacer.gif] 18 Apr
97 [spacer.gif] Reg. No. 2,130,032 [spacer.gif] 18,24,42 [spacer.gif]    
[spacer.gif] 16 Jul 08 [spacer.gif]   [spacer.gif]   [spacer.gif]    
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] COUNTRY [spacer.gif] APPLICATION/
REG. DATE [spacer.gif] APPLICATION(S.NO.)/
REGISTRATION NO. [spacer.gif] CLASS [spacer.gif]   Uzbekistan [spacer.gif] 13
Aug 93 [spacer.gif] Reg. No. 883 [spacer.gif] 3,9,14,16,18,24,25,42 [spacer.gif]
    [spacer.gif]   [spacer.gif]   [spacer.gif] (re-reg of USSR 85858)
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]  
Vietnam [spacer.gif] 10 Dec 93 [spacer.gif] Reg. No. 9981 [spacer.gif] 14,18
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]  
West Bank [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]  
(Palestine) [spacer.gif] 7 Mar 96 [spacer.gif] Reg. No. 4113 [spacer.gif] 18
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]  
Yemen [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   (Republic of)
[spacer.gif] 10 Jul 97 [spacer.gif] Reg. No. 7295 [spacer.gif] 18 [spacer.gif]  
  [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   F.R. Yugoslavia
[spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]   (Serbia/Montenegro)
[spacer.gif] 16 Apr 96 [spacer.gif] Reg. No. 41470 [spacer.gif] 9,18
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]  
Zaire [spacer.gif] 1 Jun 89 [spacer.gif] Reg. No. 1804/89 [spacer.gif] 3,18,25
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]  
Zambia [spacer.gif] 31 Mar 98 [spacer.gif] Reg. No. 178/98 [spacer.gif] 18
[spacer.gif]     [spacer.gif]   [spacer.gif]   [spacer.gif]   [spacer.gif]  
Zimbabwe [spacer.gif] 1 Apr 98 [spacer.gif] Reg. No. 442/98 [spacer.gif] 18
[spacer.gif]   [spacer.gif]


--------------------------------------------------------------------------------
